 



Execution Version
Exhibit 10.1
MEMBERSHIP INTERESTS
PURCHASE AGREEMENT
BY AND AMONG
NEWPARK RESOURCES, INC.,
NEWPARK DRILLING FLUIDS LLC,
NEWPARK TEXAS, L.L.C.,
CCS INC.,
AND
CCS ENERGY SERVICES LLC
Dated as of April 16, 2008

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS; INTERPRETATION
    2  
 
       
1.1 Defined Terms
    2  
1.2 Other Definitions
    8  
1.3 Interpretation; Absence of Presumption
    10  
1.4 Headings; Definitions
    11  
 
       
ARTICLE II THE SALE
    11  
 
       
2.1 Agreement to Purchase and Sell; Non-assumed Liabilities
    11  
2.2 Consideration
    12  
2.3 Closing
    13  
2.4 Working Capital Price Adjustment
    16  
2.5 Purchase Price Allocation
    18  
2.6 Further Assurances
    18  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF NEWPARK
    19  
 
       
3.1 Organization and Qualification
    19  
3.2 Capitalization of the Transferred Entities
    19  
3.3 Authority Relative to This Agreement
    20  
3.4 Consents and Approvals; No Violations
    20  
3.5 Compliance with Law
    21  
3.6 Financial Statements; Liabilities
    21  
3.7 Absence of Certain Changes or Events
    22  
3.8 Litigation
    22  
3.9 Permits
    23  
3.10 Employee Benefits; Labor Matters
    23  
3.11 Brokers
    25  
3.12 Taxes
    26  
3.13 Environmental Matters
    26  
3.14 Title; Condition and Sufficiency of Assets
    27  
3.15 Intellectual Property
    28  
3.16 Material Contracts
    28  
3.17 Real Property
    29  
3.18 Inventory
    30  
3.19 Accounts Receivable
    30  
3.20 Insurance
    30  
3.21 Customers and Suppliers
    31  
3.22 Bank Accounts
    31  
3.23 Illegal Payments
    31  
3.24 No Other Representations or Warranties
    31  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER AND CCS
    32  
 
       
4.1 Organization and Qualification
    32  
4.2 Authority Relative to This Agreement
    32  
4.3 Consents and Approvals; No Violations
    32  
4.4 Financing
    33  
4.5 Brokers
    33  
4.6 Acquisition of Transferred Interests
    33  
4.7 Limitation of Newpark’s Warranties
    33  

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE V COVENANTS
    34  
 
       
5.1 Access
    34  
5.2 Efforts
    34  
5.3 Further Assurances
    38  
5.4 Conduct of Business
    38  
5.5 Consents
    39  
5.6 Public Announcements
    39  
5.7 No Shop
    40  
5.8 Intercompany Accounts
    40  
5.9 Termination of Intercompany Agreements
    40  
5.10 Use of Names, etc.
    40  
5.11 Litigation Support
    40  
5.12 Noncompetition; Nonsolicitation
    41  
5.13 Labor Matters
    42  
5.14 Environmental Inspection
    42  
5.15 Bayou Choctaw Site
    45  
5.16 NEWS Assets
    46  
5.17 Post-Closing Covenants
    46  
 
       
ARTICLE VI EMPLOYEE MATTERS COVENANTS
    46  
 
       
6.1 Employees and Compensation
    46  
6.2 Welfare Benefits Plans
    47  
6.3 Miscellaneous Employee Issues
    48  
 
       
ARTICLE VII TAX MATTERS
    49  
 
       
7.1 Liability for Taxes and Related Matters
    49  
7.2 Transfer Taxes
    51  
 
       
ARTICLE VIII CONDITIONS TO OBLIGATIONS TO CLOSE
    51  
 
       
8.1 Conditions to Obligation of Each Party to Close
    51  
8.2 Conditions to Purchaser’s Obligation to Close
    51  
8.3 Conditions to DFI’s and Newpark Texas’ Obligations to Close
    53  
 
       
ARTICLE IX TERMINATION
    53  
 
       
9.1 Termination
    53  
9.2 Notice of Termination
    56  
9.3 Effect of Termination
    56  

 

ii



--------------------------------------------------------------------------------



 



         
ARTICLE X SURVIVAL AND INDEMNIFICATION
    57  
 
       
10.1 Survival Periods
    57  
10.2 Indemnification by Newpark, DFI and Newpark Texas
    58  
10.3 Indemnification by Purchaser and CCS
    58  
10.4 Third-Party Claims
    58  
10.5 Limitations
    59  
10.6 Disregard of Materiality
    60  
10.7 Mitigation; Additional Indemnification Provisions
    60  
10.8 Exclusive Remedies
    60  
10.9 Tax Indemnification Matters
    60  
 
       
ARTICLE XI MISCELLANEOUS
    61  
 
       
11.1 Counterparts
    61  
11.2 Governing Law; Jurisdiction and Forum; Waiver of Jury Trial
    61  
11.3 Entire Agreement
    61  
11.4 Expenses
    62  
11.5 Notices
    62  
11.6 Successors and Assigns
    63  
11.7 Third-Party Beneficiaries
    63  
11.8 Amendments and Waivers
    63  
11.9 Severability
    63  

 

iii



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 1.3
  –   Knowledge of Newpark
Schedule 3.2(a)
  –   Capitalization of the Transferred Interests
Schedule 3.2(c)
  –   Capitalization of Transferred Entities
Schedule 3.4
  –   Consents and Approvals
Schedule 3.6(a)
  –   Financial Statements
Schedule 3.6(b)
  –   Interim Financial Statements
Schedule 3.6(d)
  –   Internal Controls
Schedule 3.7
  –   Absence of Certain Changes or Events
Schedule 3.8
  –   Litigation
Schedule 3.9
  –   Permits
Schedule 3.10(a)
  –   Employee Benefits
Schedule 3.10(b)
  –   Compliance with ERISA and Code Section 409A
Schedule 3.10(c)
  –   Contributions or Payments
Schedule 3.10(f)
  –   Current Employees
Schedule 3.10(j)
  –   Employee Benefits, Labor Matters – Claims and Accidents
Schedule 3.12
  –    Tax Matters
Schedule 3.13(a)
  –   Environmental Matters
Schedule 3.13(b)
  –   Environmental Permits
Schedule 3.13(c)
  –   Environmental Compliance
Schedule 3.13(d)
  –   Third Party Disposal Sites
Schedule 3.14(a)
  –   Title
Schedule 3.14(b)
  –   Condition of Assets
Schedule 3.15(a)
  –   Transferred Intellectual Property
Schedule 3.15(c)
  –   Infringement Matters
Schedule 3.16
  –   Material Contracts
Schedule 3.17(a)
  –   Owned Real Property
Schedule 3.17(b)
  –   Leased Real Property
Schedule 3.19
  –   Accounts Receivable
Schedule 3.20
  –    Insurance Policies
Schedule 3.21
  –    Customers and Suppliers
Schedule 3.22
  –   Bank Accounts
Schedule 5.4
  –   Conduct of Business
Schedule 5.9
  –   Intercompany Agreements
Schedule 5.12(c)
  –   Nonsolicitation of Employees
Schedule 5.17(b)
  –   Fourchon Sublease Term Sheet
Schedule 6.1(b)
  –   Excluded Post-Closing Benefits
Schedule 6.2(f)
  –   Severance Benefits
Schedule 8.2(g)
  –   Lafayette Sublease Term Sheet
Schedule 8.2(h)
  –   Additional Conditions
Schedule 10.2(d)
  –   Indemnification
 
       
Exhibit A
  –   Form of Deposit Escrow Agreement

 

iv



--------------------------------------------------------------------------------



 



MEMBERSHIP INTERESTS PURCHASE AGREEMENT
This MEMBERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”), dated as of
April 16, 2008, is entered into by and among Newpark Resources, Inc., a Delaware
corporation (“Newpark”), Newpark Drilling Fluids LLC, a Texas limited liability
company and a direct wholly-owned subsidiary of Newpark (“DFI”), Newpark Texas,
L.L.C., a Louisiana limited liability company and an indirect wholly-owned
subsidiary of Newpark (“Newpark Texas”), CCS Inc., an Alberta corporation
(“CCS”) and CCS Energy Services LLC, a Louisiana limited liability company
(“Purchaser”), and an Affiliate of CCS.
RECITALS
WHEREAS, DFI owns all of the outstanding membership interests of Newpark
Environmental Services LLC, a Texas limited liability company (“NESI”);
WHEREAS, NESI owns (i) all of the outstanding membership interests of Newpark
Environmental Management Company, L.L.C., a Louisiana limited liability company
(“NESI Management”), and (ii) all of the outstanding limited partner interests
in Newpark Environmental Services Mississippi, L.P., a Mississippi limited
partnership (“NESI Mississippi”);
WHEREAS, Newpark Texas owns all of the outstanding general partner interest in
NESI Mississippi;
WHEREAS, NESI and its Subsidiaries are engaged in the business of receiving,
transferring, processing and disposal of non-hazardous exploration and
production waste generated in the oil and gas industry and the processing and
disposal of non-hazardous industrial waste generated by refiners, manufacturers,
service companies and industrial municipalities located primarily in the United
States Gulf Coast area;
WHEREAS, DFI desires to sell and transfer all of its interest in NESI and
Newpark Texas desires to sell and transfer all of its general partner interest
in NESI Mississippi;
WHEREAS, Purchaser desires to purchase from DFI all of its interest in NESI and
from Newpark Texas all of its interest in NESI Mississippi; and
WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

 





--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS; INTERPRETATION
1.1 Defined Terms. For the purposes of this Agreement, the following terms shall
have the following meanings:
(a) “Acquired Interests” shall mean all of the outstanding (i) membership
interests in NESI, and (ii) general partner interests in NESI Mississippi.
(b) “Action” shall mean any action, claim, suit, arbitration, litigation,
proceeding or investigation by any Person or by or before any Governmental
Entity.
(c) “Affiliate” shall mean, with respect to any Person, any other Person that
directly, or through one or more intermediaries, controls or is controlled by or
is under common control with such Person; provided, that, after the Closing,
(i) none of the Transferred Entities shall be considered an Affiliate of Newpark
or any of Newpark’s Affiliates and (ii) none of Newpark or any of Newpark’s
Affiliates shall be considered an Affiliate of any Transferred Entity. For
purposes of this Agreement, “control” shall mean, as to any Person, the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise
(and the terms “controlled by” and “under common control with” shall have
correlative meanings).
(d) “Benefit Plan” shall mean any “employee benefit plan,” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA), and any other plan,
policy, program, practice, agreement, understanding or arrangement (whether
written or oral) providing compensation or other benefits to any current or
former director, officer, manager, member, employee or consultant (or to any
dependent or beneficiary thereof) of a Transferred Entity, which is now (or was
within the past six (6) years) maintained, sponsored or contributed to by
Newpark or its Subsidiaries, under which any Transferred Entity has any present
or future obligation or liability, whether actual or contingent, including but
not limited to all profit-sharing, bonus, stock option, stock purchase, stock
appreciation, restricted stock, phantom stock, or other stock or equity-based
compensation, pension, retirement, severance, deferred compensation, excess
benefit, supplemental unemployment, post-retirement medical or life insurance,
welfare, flexible benefit, cafeteria, incentive, sick leave, long-term
disability, medical, hospitalization, life insurance, other insurance or
employee benefit plan.
(e) “Business” shall collectively mean the business conducted by the Transferred
Entities relating to (x) the receiving, transferring, processing and disposal of
non-hazardous exploration and production wastes generated in the oil and gas
industry that is exempt from RCRA, including waste that is contaminated with
naturally occurring radioactive materials (“NORM”), primarily for generators in
the United States Gulf Coast and Permian Basin areas, and (y) the processing and
disposal of non-hazardous industrial wastes generated by refiners,
manufacturers, service companies and industrial municipalities located primarily
in the United States Gulf Coast.
(f) “Business Day” shall mean any day that is not a Saturday, a Sunday or other
day on which commercial banks in the City of Houston, Texas, are required or
authorized by Law to be closed.
(g) “COBRA Continuation Coverage” shall mean the continuation coverage
requirements under Code Section 4980B and Part 6 of Title I of ERISA, or
comparable provisions of state and local Law.

 

2



--------------------------------------------------------------------------------



 



(h) “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
(i) “Confidentiality Agreement” shall mean the Confidentiality Agreement dated
March 31, 2007, by and between Newpark and CCS Income Trust.
(j) “Contract” shall mean any agreement, indenture, deed of trust, note, bond,
mortgage, lease, license, commitment, guarantee, purchase order, contract,
obligation or undertaking (whether written or oral and whether express or
implied).
(k) “Divested Assets” shall mean any assets, business unit or business operation
owned, operated or conducted by any Transferred Entity or by Purchaser
(including its Affiliates and Subsidiaries) at any time prior to the Closing
Date, the divestiture of which (or the execution of a consent decree that
contemplates a divestiture) is required by any Governmental Entity as a
condition to a consent or approval of such Governmental Entity, or the
expiration or termination of the waiting period (or extension thereof) under the
HSR Act, necessary for the consummation of the Closing.
(l) “Environmental Laws” shall mean any Law relating to pollution or the
protection of the environment or natural resources; to releases, discharges,
emissions or disposals to air, water, land or groundwater of Hazardous
Materials; to the use, handling, transport, release or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde or any other Hazardous
Material; to the treatment, storage, disposal or management of Hazardous
Materials; including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601, et seq. (“CERCLA”), the Resource Conservation and
Recovery Act, 42 U.S.C. 6901, et seq. (“RCRA”), the Toxic Substances Control
Act, 15 U.S.C. 2601, et seq. (“TSCA”), the Clean Air Act, 42 U.S.C. 7401, et
seq., the Federal Water Pollution Control Act, 33 U.S.C. 1251, et seq., the Safe
Drinking Water Act, 42 U.S.C. 300f, et seq., the Emergency Planning and
Community Right to Know Act, 42 U.S.C. 11001, et seq. (“EPCRA”); and other
comparable foreign, state and local Laws, including the Texas Natural Resources
Code (only insofar as it relates to pollution or the protection of the
environment or natural resources), and all rules, regulations and guidance
documents promulgated pursuant thereto or published thereunder.
(m) “Environmental Permits” means all Permits issued by Governmental Entities
that are required under Environmental Laws in connection with the Business.
(n) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
(o) “Former Employee” shall mean an individual who, as of immediately prior to
the Closing, is not a current employee of Newpark or any of its Affiliates
(including the Transferred Entities, DFI and Newpark Texas) in any capacity but
who, during any period prior to the Closing, was primarily employed by the
Transferred Entities, Newpark Texas, DFI, Newpark or its other Subsidiaries in
connection with the Business (as opposed to the other businesses of Newpark, its
Subsidiaries or Affiliates).
(p) “GAAP” shall mean generally accepted accounting principles in the United
States as in effect at the time the applicable financial statements were
prepared.

 

3



--------------------------------------------------------------------------------



 



(q) “Governmental Entity” shall mean any court, administrative agency,
commission or other governmental authority, body or instrumentality, federal,
state, local, domestic or foreign governmental or regulatory authority or any
self-regulatory authority or arbitral or similar forum.
(r) “Hazardous Materials” shall mean each and every element, compound, chemical
mixture, contaminant, pollutant, material, waste or other substance which is
defined, determined or identified as hazardous or toxic under Environmental Laws
or the release of which is regulated under Environmental Laws. Without limiting
the generality of the foregoing, the term includes: “hazardous substances” as
defined in CERCLA; “extremely hazardous substances” as defined in EPCRA;
“hazardous waste” as defined in RCRA; crude oil, petroleum products or any
fraction thereof; radioactive materials including source, byproduct or special
nuclear materials; asbestos or asbestos-containing materials; chlorinated
fluorocarbons; and radon.
(s) “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
(t) “Indebtedness” means, without duplication: (i) the principal of and premium
(if any) in respect of all indebtedness for borrowed money, including accrued
interest, (ii) bank overdrafts (excluding undrawn lines) and outstanding checks
to the extent treated as negative cash, accounts payable, bank overdrafts or
otherwise included as debt in the financial statements of the Transferred
Entities (it being understood that only the amount of such bank overdraft or the
portion of the check that is treated as negative cash, accounts payable, bank
overdraft or debt shall be treated as “Indebtedness”), and (iii) lease
obligations that are properly classified as a capital lease on a balance sheet
in accordance with GAAP (“Capital Leases”); provided, that “Indebtedness” shall
not include (A) trade payables, accrued expenses and intercompany or
intracompany liabilities arising in the ordinary course of business, or (B) any
liability for Taxes.
(u) “Intellectual Property” means all U.S. and foreign or multinational
intellectual property, including all trademarks, service marks and trade names
(“Trademarks”), mask works, inventions, patents, copyrights and copyrightable
works, trade secrets and know-how (including any registrations or applications
for registration of any of the foregoing) and all other similar types of
proprietary intellectual property rights arising under the Laws of any country
or jurisdiction.
(v) “Inventory” means all inventory of each of the Transferred Entities,
wherever located, including raw materials, works-in-progress, finished goods,
consigned goods, supplies, scrap, wrappings, supply and packaging terms,
containers and spare parts.
(w) “Law” shall mean any federal, state, local or foreign law (including common
law), statute, ordinance, rule, regulation, judgment, code, order, injunction,
decree, arbitration award, agency requirement, license or permit of any
Governmental Entity.
(x) “Liens” shall mean all liens, pledges, charges, claims, security interests,
purchase agreements, options, title defects, restrictions on transfer,
imperfections of title, easements, encroachments, options, rights of first
refusal, rights of first offer or other encumbrances and agreements of any
nature whatsoever, whether consensual, statutory or otherwise; provided, that,
with respect to the Transferred Interests, “Liens” shall not include any of the
foregoing described in Section 3.2(a) of the Newpark Disclosure Schedule.

 

4



--------------------------------------------------------------------------------



 



(y) “Losses” shall mean all losses, costs, charges, expenses (including interest
and penalties due and payable with respect thereto and reasonable attorneys’ and
other professional fees and expenses in connection with any Action whether
involving a third-party claim or any claim solely between the parties hereto),
obligations, liabilities, settlement payments, awards, judgments, fines,
penalties, damages, demands, claims, assessments or deficiencies.
(z) “Material Adverse Effect” shall mean any event, circumstance, change or
effect that has or would reasonably be expected to have a material adverse
effect on the Business, results of operations or financial condition of the
Transferred Entities, taken as a whole; provided, however, that no change or
effect arising out of or resulting from any of the following shall be deemed by
itself or by themselves, either alone or in combination, to constitute or
contribute to a Material Adverse Effect:
(i) general changes affecting the industries or markets in which the Business
operates, provided, that any such change does not have or cause a
disproportionate effect on the Transferred Entities as compared to other similar
business in the geographic areas in which the Transferred Entities are
operating;
(ii) general political or economic conditions or changes therein (including the
commencement, continuation or escalation of a war, material armed hostilities or
other material international or national calamity or acts of terrorism or
earthquakes, hurricanes, other natural disasters or acts of God), provided that
with respect to earthquakes, hurricanes, other natural disasters or acts of God,
any such events do not have or cause a disproportionate effect on the
Transferred Entities as compared to other similar business in the geographic
areas in which the Transferred Entities are operating;
(iii) general financial or capital market conditions, including interest rates
or currency exchange rates, or changes therein;
(iv) any changes in applicable Law or GAAP or other accounting standards, or
authoritative interpretations thereof, from and after the date of this
Agreement, provided, that any such change in Law does not make it illegal for
the Transferred Entities to continue to conduct the Business in substantially
the same manner in which it is conducted on the date of this Agreement;
(v) the announcement of the potential sale of the Business; the negotiation,
execution, announcement or existence of this Agreement or the consummation of
the transactions contemplated by this Agreement; or changes or actions directly
resulting from any of the foregoing, including any change in the relationships
of the Transferred Entities with their respective customers, suppliers or
employees; and
(vi) any action or omission required pursuant to the terms of this Agreement, or
pursuant to the express written request of Purchaser.

 

5



--------------------------------------------------------------------------------



 



(aa) “Newpark Change of Control” shall mean (i) a merger or consolidation of
Newpark with or into any other corporation or other entity or Person or (ii) a
sale, lease, exchange or other transfer in one transaction or series of related
transactions of all or substantially all of Newpark’s outstanding securities or
all or substantially all of Newpark’s assets; provided, that the following
events shall not constitute a “Newpark Change of Control”: (A) a merger or
consolidation of Newpark in which the holders of the voting securities of
Newpark immediately prior to the merger or consolidation hold at least a
majority of the voting securities in the successor corporation immediately after
the merger or consolidation; (B) a sale, lease, exchange or other transfer in
one transaction or a series of related transactions of all or substantially all
of Newpark’s assets to a wholly-owned subsidiary; or (C) the reincorporation of
Newpark.
(bb) “Newpark Group Health Plan” shall mean the benefit programs under Newpark’s
group benefits plan providing health, medical, prescription drug, dental and
vision benefits other than through a Section 125 health care flexible spending
account.
(cc) “Organizational Documents” of any Person means, as applicable, the
following documents or equivalent governing documents: (i) the articles of
incorporation and bylaws of any Person that is a corporation, (ii) the
certificate of formation and company agreement of any Person that is a limited
liability company, or (iii) the certificate of formation and partnership
agreement of any Person that is a partnership, including any amendments to any
of the foregoing documents.
(dd) “Permitted Liens” means the following Liens: (a) Liens for Taxes,
assessments or other governmental charges or levies that are not yet due or
payable or that are being contested in good faith by appropriate proceedings or
that may thereafter be paid without penalty if, to the extent required by GAAP,
adequate reserves with respect thereto are maintained on the books of the
Transferred Entities in accordance with GAAP; (b) statutory Liens of landlords
and Liens of carriers, warehousemen, mechanics, materialmen, workmen, repairmen
and other similar Liens imposed by Law and on a basis consistent with past
practice; (c) Liens incurred or deposits made in the ordinary course of business
and on a basis consistent with past practice in connection with workers’
compensation, unemployment insurance or other types of social security;
(d) defects or imperfections of title, easements, covenants, rights-of-way,
restrictions and other similar non-monetary charges or encumbrances not
materially detracting from the value of or materially interfering with the use
or operation of the affected property within the ordinary conduct of the
Business; (e) Liens incurred in the ordinary course of business and on a basis
consistent with past practice and the provisions of Section 5.4 hereof securing
obligations or liabilities that are not material to the Transferred Entities or
the Transferred Interests; and (f) easements, covenants, rights-of-way and other
similar conditions and restrictions (i) recorded in the applicable real property
records of the county in which the affected property is located, (ii) that may
reasonably be shown or identified by survey or physical inspection of the
affected property, or (iii) set forth in applicable zoning, building and other
similar regulations, so long as no such matter identified in clauses (i),
(ii) or (iii) prevents or materially hinders or interferes with the use of such
affected property substantially as currently used for the purposes of the
Business.

 

6



--------------------------------------------------------------------------------



 



(ee) “Permits” means all franchises, approvals, consents, permits,
authorizations, licenses, orders, registrations, certificates, variances or
other similar rights obtained from any Governmental Entity.
(ff) “Person” shall mean a person, group (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended), corporation, partnership,
limited liability company, joint venture, trust or other entity or organization,
including a Governmental Entity.
(gg) “Subsidiary” shall mean, with respect to any Person, any corporation,
entity or other organization whether incorporated or unincorporated, of which
(i) such first Person directly or indirectly owns or controls at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions or (ii) such first Person is a general partner, joint
venturer, manager or managing member.
(hh) “Tax” shall mean any tax of any kind, including any federal, state, local
and foreign (including any political subdivision thereof) income, profits,
license, severance, occupation, windfall profits, capital gains, capital stock,
transfer, registration, social security (or similar), production, franchise,
gross receipts, margin, payroll, sales, employment, use, property, excise, value
added, estimated, stamp, alternative or add-on minimum, environmental,
withholding and any other tax or assessment, together with all interest,
penalties and additions imposed with respect to such amounts.
(ii) “Tax Benefit” shall mean any decrease in Taxes paid or increase in a refund
due, including any interest with respect thereto.
(jj) “Tax Return” shall mean any return, declaration, report, claim for refund
or information return or statement filed or required to be filed with any taxing
authority relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.
(kk) “Transferred Employee” shall mean an individual who is, at the time of the
Closing, employed by any of the Transferred Entities, and shall include any
employee of any Transferred Entity at the time of Closing who is on short-term
disability, sick leave or other authorized leave of absence or military leave.
(ll) “Transferred Entities” shall mean NESI, NESI Management and NESI
Mississippi.
(mm) “Transferred Interests” shall collectively mean (i) the Acquired Interests,
(ii) all of the outstanding membership interests in NESI Management, and
(iii) all of the outstanding limited partnership interests of NESI Mississippi.
(nn) “Treasury Regulations” shall mean the Treasury Regulations promulgated
under the Code.
(oo) “Welfare Plan” shall mean any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA, any short-term disability program classified
as a “payroll practice,” any group health plan within the meaning of Code
Section 105, any cafeteria plan within the meaning of Code Section 125, any
dependent care assistance program within the meaning of Code Section 129, any
adoption assistance plan within the meaning of Code Section 137, any tuition
assistance plan within the meaning of Code Section 127, and any qualified
transportation plan within the meaning of Code Section 132, other than any
severance plan.

 

7



--------------------------------------------------------------------------------



 



1.2 Other Definitions. The following terms shall have the meanings defined in
the Section indicated:

     
Accounting Arbitrator
  Section 2.4(b)
Acquired Business
  Section 5.12(b)
Acquired Company
  Section 5.12(b)
Acquisition Transaction
  Section 5.7
Act
  Section 3.2(a)
Adjusted EBITDA
  Section 0
Adjusted EBITDA Method
  Section 5.2(e)
Agreed Value
  Section 5.2(e)
Agreement
  Preamble
Alleged Recognized Environmental Condition
  Section 5.14(b)
Alleged Recognized Environmental Cost
  Section 5.14(c)(i)
Allocation Statement
  Section 2.5
Annual Financial Statements
  Section 3.6(a)
Assignment and Assumption Agreement
  Section 2.3(b)(i)(C)
ASTM E1527-05
  Section 5.14(a)
Bayou Choctaw Property
  Section 5.15
Capital Leases
  Section 1.1(t)
CCS
  Preamble
CERCLA
  Section 1.1(k)
Claim
  Section 2.2(c)
Closing
  Section 2.1(a)
Closing Date
  Section 2.3(a)
Closing Date Net Working Capital
  Section 2.4(b)
Corporate Guaranty
  Section 5.17(a)
Covered Business
  Section 5.12(a)
Credit Agreement
  Section 2.1(b)(v)
Current Assets
  Section 2.4(c)
Current Liabilities
  Section 2.4(c)
DCF Method
  Section 5.2(e)
Deductible
  Section 10.5(a)
Deposit
  Section 2.2(b)
Deposit Escrow Account
  Section 2.2(b)
Deposit Escrow Agreement
  Section 2.2(b)
DFI
  Preamble
Divestiture
  Section 5.2(d)(i)
Divestiture Notice
  Section 5.2(e)
Divestiture Threshold
  Section 5.12(b)
DOJ
  Section 5.2(a)
Due Date
  Section 7.1(e)

 

8



--------------------------------------------------------------------------------



 



     
Effective Time
  Section 2.3(a)
Environmental Dispute
  Section 5.14(d)
Environmental Inspection Period
  Section 5.14(b)
Environmental Report
  Section 5.14(b)
EPCRA
  Section 1.1(k)
EPCRS
  Section 3.10(a)
Escrow Agent
  Section 2.2(b)
Estimated Closing Statement
  Section 2.4(a)
Estimated Net Working Capital
  Section 2.4(a)
Estimated Net Working Capital Deficiency Amount
  Section 2.4(a)
Estimated Net Working Capital Excess Amount
  Section 2.4(a)
Final Closing Statement
  Section 2.4(b)
Final Working Capital Adjustment
  Section 2.4(b)
Fourchon Sublease
  Section 5.17(b)
FTC
  Section 5.2(a)
Governmental Consent
  Section 5.2(d)(i)
Holdback Escrow Account
  Section 2.2(c)
Holdback Escrow Agreement
  Section 2.2(c)
Holdback Funds
  Section 2.2(c)
Indemnified Parties
  Section 10.3
Indemnifying Party
  Section 10.4
Interim Financial Statements
  Section 3.6(b)
IRS
  Section 3.10(a)
Lafayette Sublease Agreement
  Section 8.2(g)
Leased Real Property
  Section 3.17(b)
LTM EBITDA
  Section 9.1(a)(x)
Management
  Section 3.13(c)
Material Contracts
  Section 3.16
Minimum Claim Amount
  Section 10.5(a)
NESI
  Recitals
NESI Management
  Recitals
NESI Mississippi
  Recitals
Net Working Capital
  Section 2.4(c)
Newpark
  Preamble
Newpark Breach
  Section 9.1(a)(vi)
Newpark Disclosure Schedule
  Article III
Newpark Indemnified Parties
  Section 10.3
Newpark Texas
  Preamble
NEWS
  Section 5.16
NEWS Permits
  Section 5.16
NMIS
  Section 8.2(g)
Non-assumed Liabilities
  Section 2.1(b)
NORM
  Section 1.1(e)
Notice of Alleged Recognized Environmental Conditions
  Section 5.14(b)
Order
  Section 3.8
Outside Date
  Section 9.1(a)(iv)

 

9



--------------------------------------------------------------------------------



 



     
Owned Real Property
  Section 3.17(a)
Phase I Report
  Section 5.14(b)
Phase II Report
  Section 5.14(b)
Post-Closing Period
  Section 7.1(b)
Pre-Closing Period
  Section 7.1(a)
Predecessor Entities
  Section 3.1(b)
Purchase Price
  Section 2.2(a)
Purchaser
  Preamble
Purchaser Breach
  Section 9.1(a)(v)
Purchaser Indemnified Parties
  Section 10.2
RCRA
  Section 1.1(k)
Real Property Lease
  Section 3.17(b)
Remaining Alleged Recognized Environmental Conditions
  Section 5.14(c)(iii)
Restricted Period
  Section 5.12(a)
Sale
  Section 2.1(a)
Selected Alleged Recognized Environmental Conditions
  Section 5.14(c)(iii)
Straddle Period
  Section 7.1(a)
Surviving Covenants
  Section 10.1
Tax Contest
  Section 7.1(f)
Trademarks
  Section 1.1(u)
Transferred Intellectual Property
  Section 3.15(a)
Transportation Contract
  Section 3.16(j)
TSCA
  Section 1.1(k)
WARN Act
  Section 5.13(a)

1.3 Interpretation; Absence of Presumption.
(a) For the purposes of this Agreement, “to the knowledge of Newpark” shall mean
the actual knowledge, without independent investigation, of the individuals
identified in Section 1.3 of the Newpark Disclosure Schedule.
(b) For the purposes of this Agreement, (i) words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article, Section and paragraph
references are to the Articles, Sections and paragraphs to this Agreement unless
otherwise specified, (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including without limitation” unless the
context otherwise requires or unless otherwise specified, (iv) the word “or”
shall not be exclusive, (v) all pronouns and any variations thereof refer to the
masculine, feminine or neuter, single or plural, as the context may require and
(vi) all references to any period of days shall be deemed to be to the relevant
number of calendar days unless otherwise specified.

 

10



--------------------------------------------------------------------------------



 



(c) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.
1.4 Headings; Definitions. The Section and Article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All capitalized terms defined in
this Agreement are equally applicable to both the singular and plural forms of
such terms.
ARTICLE II
THE SALE
2.1 Agreement to Purchase and Sell; Non-assumed Liabilities.
(a) Agreement to Purchase and Sell. Upon the terms and subject to the conditions
set forth in this Agreement, at the closing of the transactions contemplated by
this Agreement (the “Closing”), DFI and Newpark Texas shall sell, transfer,
convey and assign to Purchaser, and Purchaser shall purchase and acquire from
DFI and Newpark Texas, all of DFI’s and Newpark Texas’ respective rights, title
and interest in and to the Acquired Interests, free and clear of all Liens (the
“Sale”).
(b) Non-Assumption of Liabilities. Purchaser, its Affiliates and Subsidiaries
(other than the Transferred Entities following the Closing, but subject in all
respects to Purchaser’s and its Affiliates’ (including the Transferred
Entities’) right to indemnification pursuant to Section 10.2(c) for the
Non-assumed Liabilities) shall not (by the execution and performance of this
Agreement, by operation of law or otherwise) assume, become responsible for, or
incur any liability or obligation for, and Newpark shall assume as of the
Closing and be liable for and pay in full, and the Transferred Entities are not
intended to have any liability or obligation of any kind (including any
obligation of payment or performance), whether legal or equitable, matured or
contingent, known or unknown, foreseen or unforeseen, ordinary or extraordinary,
patent or latent, asserted prior to, at or after the date of this Agreement,
relating to or arising out of any and all of the following (each and all of
which are hereinafter referred to as the “Non-assumed Liabilities”):
(i) any severance pay obligation of any of the Transferred Entities or of
Newpark Texas, DFI, Newpark or any of its other Affiliates or Subsidiaries with
respect to any Former Employee;
(ii) any Benefit Plan (other than (A) the Change of Control Agreements listed in
Section 3.16(h)(ii) of the Newpark Disclosure Schedule between NESI and the
Transferred Employees listed therein, and (B) the liabilities and obligations of
any Transferred Entity under any Benefit Plan to the extent of any amounts with
respect thereto are recorded as a liability in the calculation of the Estimated
Net Working Capital, as adjusted by the Closing Date Net Working Capital, for
which Purchaser shall be responsible post-Closing), including, without
limitation, the Newpark Group Health Plan, and any other employee benefit plan
(within the meaning of Section 3(3) of ERISA) or any other fringe benefit
program maintained or sponsored by Newpark or any of its Subsidiaries or
Affiliates or to which Newpark or any of its Subsidiaries or Affiliates
contributes or any contributions, benefits or liabilities therefor or any
liability for the withdrawal or partial withdrawal from or termination of any
such plan or program by Newpark or any of its Subsidiaries or Affiliates;

 

11



--------------------------------------------------------------------------------



 



(iii) the litigation described in Section A of Section 3.8 of the Newpark
Disclosure Schedule;
(iv) any obligations or liabilities relating to the site or facility known as
the Guillory Land farm near Eunice, Louisiana including, but not limited to, any
closure, post-closure, monitoring, testing, analyzing, clean-up or remediation
operation or lease termination;
(v) any Indebtedness of Newpark Texas, Newpark or its other Affiliates or
Subsidiaries, including, without limitation, that arising under the current
$225,000,000 Amended and Restated Credit Agreement dated December 21, 2007
between Newpark and JPMorgan Chase Bank, NA, as administrative agent, Calyon New
York Branch, as Syndication Agent, and Bank America, N.A., as Documentation
Agent and the loan parties and lenders identified therein or its predecessor or
successor credit agreements (collectively, the “Credit Agreement”) and any
obligations or liabilities of the Transferred Entities arising out of or in
connection with their guaranteeing of the Credit Agreement or pledging their
assets as security for the Credit Agreement. Notwithstanding the foregoing,
Capital Leases of the Transferred Entities shall not be considered a Non-assumed
Liability to the extent expressly set forth in the Annual Financial Statements
or Interim Financial Statements; and
(vi) any liabilities relating to or arising from (A) the Bayou Choctaw Property,
or (B) the NEWS Permits and any business operations or assets of NEWS or the
Transferred Entities pursuant to or otherwise related to the NEWS Permits.
(c) Transferred Entities’ Liabilities. The provisions of Section 2.1(b) above
shall not in any manner adversely affect, diminish or otherwise relieve the
Transferred Entities from their respective obligations to pay, discharge,
perform or otherwise satisfy, as the case may be, any and all liabilities,
commitments or obligations of the Transferred Entities (other than the
Non-assumed Liabilities), subject in all respects to Purchaser’s right to seek
indemnification with respect thereto under Article X.
2.2 Consideration.
(a) In consideration for the Acquired Interests, Purchaser shall pay an
aggregate amount equal to the sum of $85,000,000, subject to the adjustments in
Section 2.4(a), Section 5.2(d) and Section 5.14(c) (the “Purchase Price”),
payable as described below.
(b) Upon execution of this Agreement, Purchaser shall deliver $5,000,000 in cash
(the “Deposit”) to JPMorgan Chase Bank, NA, as escrow agent (the “Escrow Agent”)
to be held by Escrow Agent in an interest bearing account (the “Deposit Escrow
Account”) in accordance with the terms of this provision and the Deposit Escrow
Agreement, dated as of the date hereof, among Newpark, Purchaser and Escrow
Agent, in the form attached hereto as Exhibit A (the “Deposit Escrow
Agreement”). The Deposit shall be distributed to Newpark and credited to the
Purchase Price at Closing, or if this Agreement is terminated pursuant to
Section 9.1, shall be distributed pursuant to Section 9.3.

 

12



--------------------------------------------------------------------------------



 



(c) Newpark agrees that the sum of $6,112,500 (the “Holdback Funds”) otherwise
payable to Newpark as part of the Purchase Price at Closing shall be delivered
by Purchaser to the Escrow Agent pursuant to an escrow agreement mutually
acceptable to Newpark, Purchaser and the Escrow Agent (the “Holdback Escrow
Agreement”) to be held by the Escrow Agent in an interest bearing account (the
“Holdback Escrow Account”) as required by the terms of the Holdback Escrow
Agreement and this provision. Newpark shall be entitled to all interest earned
on the Holdback Escrow Account except as specifically provided in this
Section 2.2(c). The Holdback Funds shall be applied towards any claims made by a
Purchaser Indemnified Party pursuant to Article X below and in accordance with
the terms of the Holdback Escrow Agreement. The Purchaser Indemnified Parties
shall first seek reimbursement for any Losses for which they are entitled to
receive indemnification under this Agreement out of the funds deposited in the
Holdback Escrow Account, pursuant to the terms of the Holdback Escrow Agreement,
until such funds are exhausted or released from the Holdback Escrow Account. On
the first anniversary of the Closing, the Holdback Amount shall be reduced to an
amount equal to the lesser of: (i) $3,056,250, or (ii) the remaining funds held
in the Holdback Escrow Account, and any amounts in excess of $3,056,250 shall be
released to Newpark, unless prior to that date Purchaser advises the Escrow
Agent and Newpark in writing that any claim for indemnification (each, a
“Claim”) by any Purchaser Indemnified Party is pending. Any such notice shall
specify the total amount of the pending Claim(s). If such notice is timely
received by the Escrow Agent, the Escrow Agent shall release only that part of
the Holdback Escrow Account that is eligible to be released pursuant to the
preceding sentence that exceeds the total amount of any Claim(s) received, with
the remaining funds to be held in the Holdback Escrow Account until such
Claim(s) are resolved. On the second anniversary of the Closing, the remaining
funds held in the Holdback Escrow Account shall be released to Newpark, unless
any Claim(s) have been made and are not resolved, in which event the Escrow
Agent shall release only that part, if any, of the Holdback Escrow Account that
exceeds the total amount of unresolved Claim(s), with the remaining funds
relevant to the unresolved Claim(s) to be held in escrow until such Claim(s) are
resolved.
2.3 Closing.
(a) The Closing shall take place at the offices of Andrews Kurth LLP, 10001
Woodloch Forest Drive, Suite 200, The Woodlands, Texas 77380 at 10:00 a.m.,
Houston, Texas time, on the date (the “Closing Date”) that is one Business Day
following the satisfaction or waiver of the conditions set forth in Article VIII
(other than those conditions that by their nature are to be satisfied or waived
at the Closing, but subject to the satisfaction or waiver of those conditions)
or at such other place, time or date as may be mutually agreed upon in writing
by Newpark and Purchaser. Notwithstanding the foregoing, the parties hereto
intend that such Closing shall be deemed to be effective, and the transactions
contemplated by this Agreement shall be deemed to occur simultaneously, at
11:59 p.m., Central Daylight Time, on the Closing Date (the “Effective Time”).

 

13



--------------------------------------------------------------------------------



 



(b) At the Closing:
(i) DFI and Newpark Texas, as applicable, shall deliver or cause to be delivered
to or for the benefit of the Purchaser, in the case of documents, duly executed
by each applicable party, the following:
(A) certificates evidencing the Acquired Interests to the extent that such
Acquired Interests are in certificate form, duly endorsed in blank or with stock
powers duly executed in proper form for transfer, and with any required stock
transfer stamps affixed thereto;
(B) to the extent that the Acquired Interests are not in certificate form, such
documents evidencing the transfer, assignment, conveyance and sale of the
Acquired Interests by DFI and Newpark Texas to Purchaser, as Purchaser may
reasonably require;
(C) an assignment and assumption agreement (the “Assignment and Assumption
Agreement”) in a form mutually acceptable to the parties pursuant to which DFI
and Newpark Texas, as applicable, shall assign the Acquired Interests to
Purchaser and Purchaser shall accept such Acquired Interests on the terms set
forth in this Agreement and in accordance with the Organizational Documents of
NESI and NESI Mississippi;
(D) resignation letters, effective as of the Effective Time, of those managers,
directors, officers or representatives of the Transferred Entities as Purchaser
may request in writing no less than five (5) Business Days prior to the Closing
Date;
(E) all minute books, formation, organizational, governance and similar
“corporate” documents and records and all other files, documents, data,
information, papers, personnel and employment records and other records of the
Transferred Entities, relating to the conduct of the Business and the ownership,
use and possession of the assets of the Transferred Entities in connection
therewith, in the possession of Newpark or any of its Affiliates, other than
(A) any books and records that Newpark or any of its Affiliates is required by
Law to retain the originals of, in which case copies thereof shall be made
available to Purchaser; and (B) personnel and employment records for employees
and Former Employees of Newpark or any of its Affiliates who are not Transferred
Employees; provided, that Newpark and its Subsidiaries shall have access to, or
otherwise the right to retain a copy of, all such books and records to the
extent reasonably necessary for, and for use in connection with, Tax,
regulatory, litigation or other legitimate, non-competitive purposes;
(F) an acknowledgement from DFI and Newpark Texas of the receipt of the Purchase
Price, less the Holdback Funds;

 

14



--------------------------------------------------------------------------------



 



(G) evidence, reasonably satisfactory to Purchaser, of the release of the Liens
and releases of liability of the Transferred Entities with respect to the
payment of the funded Indebtedness as required pursuant to Section 8.2(d);
(H) the certificate required by Section 8.2(c) hereof;
(I) a legal opinion of counsel to Newpark, DFI and Newpark Texas, dated as of
the Closing, addressed to Purchaser in the form and substance reasonably
satisfactory to Purchaser, which shall expressly entitle Purchaser’s lenders to
rely thereon;
(J) the Holdback Escrow Agreement;
(K) a resolution or other document reasonably satisfactory to Purchaser
evidencing the withdrawal as of the Effective Time of NESI, and any of the other
Transferred Entities that are “Adopting Employers” as defined in the Newpark
Resources, Inc. Savings and Incentive Plan, from said plan; and
(L) such other documents and certificates required to be delivered by DFI or
Newpark Texas pursuant to the terms of this Agreement.
(ii) The Purchaser shall deliver or cause to be delivered to or for the benefit
of DFI or Newpark Texas, as applicable, in the case of documents, duly executed,
the following:
(A) the Purchase Price, less the aggregate amount of the Deposit (and any
interest earned thereon) and the Holdback Funds, in cash by wire transfer of
immediately available funds into an account or accounts designated by Newpark
not less than two (2) Business Days prior to the Closing;
(B) the Holdback Funds in cash by wire transfer of immediately available funds
to the Escrow Agent;
(C) the Assignment and Assumption Agreement;
(D) the certificate required by Section 8.3(c) hereof;
(E) the Holdback Escrow Agreement; and
(F) such other documents and certificates required to be delivered by the
Purchaser pursuant to the terms of this Agreement.

 

15



--------------------------------------------------------------------------------



 



2.4 Working Capital Price Adjustment.
(a) For the purpose of determining the Purchase Price, at least five
(5) Business Days prior to the Closing Date, Newpark shall cause to be prepared
and delivered to Purchaser a statement (the “Estimated Closing Statement”)
setting forth a good faith estimate of the Net Working Capital (the “Estimated
Net Working Capital”) and the components and calculation thereof, as of the
Effective Time, determined in accordance with this Section 2.4. The Estimated
Closing Statement shall be subject to the review and agreement of Purchaser, and
Newpark and the Purchaser shall cooperate and negotiate in good faith to resolve
any dispute regarding the Estimated Closing Statement prior to the Closing;
provided, however, that if any item of dispute regarding the Estimated Closing
Statement and the calculation of the Estimated Net Working Capital is not
resolved by agreement in writing between Newpark and the Purchaser by the second
Business Day prior to the Closing Date, then Newpark’s estimate of such disputed
item, together with the resolved disputed items, shall be deemed final solely
for purposes of determining the Estimated Net Working Capital.
To the extent the Estimated Net Working Capital is greater than $6,000,000 (such
difference being herein referred to as the “Estimated Net Working Capital Excess
Amount”), the Purchase Price shall be increased by the amount of the Estimated
Net Working Capital Excess Amount as provided in Section 2.2. To the extent the
Estimated Net Working Capital is less than $6,000,000 (such difference being
herein referred to as the “Estimated Net Working Capital Deficiency Amount”),
the Purchase Price shall be reduced by the amount of the Estimated Net Working
Capital Deficiency Amount as provided in Section 2.2.
(b) Within ninety (90) calendar days of the Closing Date, the Purchaser shall
cause to be prepared and delivered to Newpark a statement (the “Final Closing
Statement”) setting forth the actual Net Working Capital as of the Effective
Time (the “Closing Date Net Working Capital”), the components and calculation
thereof, and the difference, if any, between the Estimated Net Working Capital
and the Closing Date Net Working Capital (the amount of such difference being
referred to as the “Final Working Capital Adjustment”). If the Final Closing
Statement reflects a difference between the Estimated Net Working Capital and
the amount of the Closing Date Net Working Capital, Newpark shall have thirty
(30) calendar days following the receipt of the Final Closing Statement to
review the components and calculation of the Closing Date Net Working Capital.
The failure of Newpark to object to the Final Closing Statement within such
thirty (30) calendar day period shall be deemed to be an acceptance by Newpark
of the Final Working Capital Adjustment. If Purchaser and Newpark agree on all
matters in the Final Closing Statement and the calculation of the Closing Date
Net Working Capital, or if Newpark otherwise fails to timely object to such
matters, then:
(i) if the Closing Date Net Working Capital is greater than the Estimated Net
Working Capital, the Final Working Capital Adjustment shall be paid by Purchaser
to Newpark within three (3) Business Days of Newpark’s acceptance, or deemed
acceptance, of the Final Working Capital Adjustment, with such funds paid via
wire transfer of immediately available funds to the account designated by
Newpark; and
(ii) if the Closing Date Net Working Capital is less than the Estimated Net
Working Capital, the Final Working Capital Adjustment shall be deducted from and
reduce the Purchase Price and Newpark shall pay to Purchaser, within three
(3) Business Days of Newpark’s acceptance, or deemed acceptance, of the Final
Working Capital Adjustment, an amount equal to the Final Working Capital
Adjustment, with such amount paid via wire transfer of immediately available
funds to the account designated by Purchaser.

 

16



--------------------------------------------------------------------------------



 



If Newpark and Purchaser are unable to agree on any component or the calculation
of the Closing Date Net Working Capital and the Final Working Capital
Adjustment, such dispute shall be resolved by a nationally recognized accounting
firm reasonably acceptable to Newpark and Purchaser who shall not be Ernst &
Young, L.L.P. or Purchaser’s accounting firm (the “Accounting Arbitrator”),
whose determination shall be final and binding on Purchaser and Newpark, and any
required payments by Purchaser to Newpark, on the one hand, or by Newpark to the
Purchaser, on the other hand, shall be made within three (3) Business Days of
the final resolution of such dispute. All fees and expenses of the Accounting
Arbitrator shall be paid by the party whose proposed Closing Date Net Working
Capital is farthest from the final Closing Date Net Working Capital as
determined by such Accounting Arbitrator. Any dispute as to which party’s
proposed Closing Date Net Working Capital is closest to the final Closing Date
Net Working Capital shall be resolved by the Accounting Arbitrator and shall be
specified in the final report prepared by such Accounting Arbitrator. Each of
Purchaser and Newpark shall pay their respective advisor’s fees, charges and
expenses incurred by such Person in connection with the dispute.
(c) For purposes of this Agreement, “Net Working Capital” shall (i) be
calculated as of the Effective Time on an aggregate basis among the Transferred
Entities and (ii) mean the amount equal to the Current Assets minus Current
Liabilities. “Current Assets” shall mean, subject to the adjustments set forth
below, the current assets of the Transferred Entities as of the Effective Time
comprised of accounts receivable, whether billed or unbilled (net of allowances
for doubtful accounts); costs and estimated earnings in excess of billings on
uncompleted contracts; the current portion of any notes or other receivables;
inventories; and prepaid expenses. “Current Liabilities” shall mean, subject to
the adjustments set forth herein, the current liabilities of the Transferred
Entities as of the Effective Time comprised of accounts payable; accrued
liabilities; the current portion of any Capital Leases; billings in excess of
costs and estimated earnings on uncompleted contracts; and, payroll, accrued
incentive compensation and bonuses, accrued vacation benefits and related taxes
and withholdings payable. Subject to the adjustments set forth below, Current
Assets and Current Liabilities shall be computed in accordance with GAAP on a
basis consistent with the December 31, 2007 combined balance sheet of NESI.
Notwithstanding the foregoing, for purposes of calculating the Net Working
Capital, the Current Assets and the Current Liabilities shall not include:
(i) to the extent not incurred in the ordinary course of business, intercompany
receivables and payables between or among any of the Transferred Entities,
Newpark and its other Affiliates;
(ii) any bank or funded Indebtedness including, without limitation, any
short-term debt and the current portion of any long-term debt that has been or
will be paid in full by the Transferred Entities, Newpark and its other
Affiliates prior to the Effective Time; and
(iii) any liability for income Taxes payable by any of the Transferred Entities
that are actually paid or payable, when due, by Newpark or one of its Affiliates
other than the Transferred Entities.

 

17



--------------------------------------------------------------------------------



 



(d) The provisions of this Section 2.4 shall not be subject to the provisions of
Article X hereof or any limitations of liability set forth therein.
2.5 Purchase Price Allocation. The parties agree to allocate the Purchase Price
(including, for purposes of this Section 2.5, any other consideration treated
for U.S. federal income tax purposes as being paid to Newpark, including any
applicable liabilities assumed or taken subject to) among the assets of the
Transferred Entities in accordance with an allocation schedule to be prepared by
Purchaser in accordance with this Section 2.5. Within thirty (30) days of the
final determination of the Closing Date Net Working Capital and Final Working
Capital Adjustment, Purchaser shall deliver to Newpark an allocation statement
setting forth Purchaser’s allocation of the Purchase Price pursuant to
Section 1060 of the Code and any other applicable Tax Laws (as the same may be
revised pursuant to this Section 2.5, the “Allocation Statement”). Within
forty-five (45) days following its receipt of the Allocation Statement, Newpark
shall have the right to dispute any such proposed allocation; otherwise, such
proposed allocation shall become final. If Newpark so disputes any such
allocation and Purchaser and Newpark are unable to resolve their disagreement
within the forty-five (45) days following notification of such dispute, the
dispute shall be submitted to the Accounting Arbitrator, whose expense shall be
borne equally by Purchaser and Newpark, for resolution within forty-five
(45) days of such submission. The decision of the Accounting Arbitrator with
respect to such dispute shall be binding upon Purchaser and Newpark. Purchaser
and Newpark (i) shall be bound by the allocations determined pursuant to this
Section 2.5 for purposes of determining any Taxes; (ii) shall prepare and file
all Tax Returns (such as IRS Form 8594 or other Tax Returns required by
Section 1060 of the Code) to be filed with any Tax authority in a manner
consistent with such allocation; and (iii) shall take no position inconsistent
with such allocations in any Tax Return, any proceeding before any Tax authority
or otherwise. In the event that any such allocation is disputed by any Tax
authority, the party receiving notice of such dispute shall promptly notify and
consult with the other party hereto concerning resolution of such dispute.
2.6 Further Assurances. At any time and from time to time after the Closing
Date, each party hereto shall, at the request of another party and at such
requesting party’s sole cost and expense, execute and deliver such other
instruments of conveyance and transfer and take such other actions as such other
party may reasonably request in order to more effectively consummate the
transactions contemplated hereby and to vest in the Purchaser title to all of
the rights, title and interest of DFI and Newpark Texas, as applicable, in and
to the Transferred Interests. The parties hereto acknowledge that the
transaction shall be treated as an asset sale for federal and state income tax
purposes and that all federal and state tax net operating losses will be
retained by Newpark.

 

18



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF NEWPARK
Except as set forth in the corresponding Section of the disclosure schedule
delivered to Purchaser concurrently with the execution of this Agreement (the
“Newpark Disclosure Schedule”) (it being agreed that disclosure of any item on
the Newpark Disclosure Schedule in any one or more Sections of the Newpark
Disclosure Schedule shall be deemed disclosure with respect to other sections of
this Agreement if the relevance of such disclosure to a representation or
warranty is reasonably apparent), Newpark represents and warrants to Purchaser
as follows:
3.1 Organization and Qualification.
(a) Each of DFI and Newpark Texas and each Transferred Entity is (i) a
corporation or other legal entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization and has all
requisite corporate or other organizational power and authority to carry on its
businesses as now being conducted and (ii) qualified to do business and is in
good standing as a foreign corporation or foreign limited liability company in
each jurisdiction where the conduct of its business requires such qualification,
except, in the case of clause (ii), where the failure to be so qualified or in
good standing, would not reasonably be expected to have a Material Adverse
Effect.
(b) Except for (i) the conversion of Newpark Environmental Services of Texas,
LP, a Texas limited partnership, into NESI, and (ii) the merger of each of NID,
LP, a Texas limited partnership, NES Permian Basin, LP, a Texas limited
partnership, and Newpark Environmental Services, L.L.C., a Louisiana limited
liability company (collectively, the “Predecessor Entities”) into NESI, no
entity has since January 1, 2006 been merged into or otherwise consolidated
with, and no entity has been converted into, a Transferred Entity, any of the
Predecessor Entities or Newpark Environmental Services of Texas, LP.
3.2 Capitalization of the Transferred Entities.
(a) The Transferred Interests constitute the entire membership or partnership
interests, as applicable, in the Transferred Entities and are collectively
wholly owned by DFI, Newpark Texas or NESI, as applicable, free and clear of all
Liens other than the Liens described in Section 3.2(a) of the Newpark Disclosure
Schedule and have not been issued in violation of any preemptive or similar
rights. Except for the Transferred Interests, there are no other equity
interests of any Transferred Entities reserved, issued or outstanding, and
except as set forth in Section 3.2(a) of the Newpark Disclosure Schedule, there
are no preemptive or other outstanding rights, options, warrants, equity
appreciation rights, redemption rights, repurchase rights, convertible,
exercisable, or exchangeable securities or other agreements of any character
relating to the issued or unissued ownership interest in any of the Transferred
Entities or any other securities or obligations convertible or exchangeable into
or exercisable for, or giving any Person a right to subscribe for or acquire,
any securities or other equity interests of any Transferred Entity or which
obligate any of the Transferred Entities to issue any of its membership or
partnership interests, as applicable, or other securities or which otherwise
relate to the sale or transfer by any Transferred Entity of any of its ownership
interests or securities (whether debt or equity). Except as set forth in
Section 3.2(a) of the Newpark Disclosure Schedule, no Transferred Entity has an
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any of its securities or ownership interests or to pay any dividend or make any
distribution in respect thereof. Neither Newpark, DFI, Newpark Texas nor any of
the Transferred Entities have agreed to register any ownership interests in or
securities of the Transferred Entities under the Securities Act of 1933, as
amended (the “Act”), or under any state securities Law.
(b) Except as set forth in Section 3.2(a) of the Newpark Disclosure Schedule,
there are no voting trusts or other agreements or understandings to which any
Transferred Entity is a party with respect to the voting of the Transferred
Interests.

 

19



--------------------------------------------------------------------------------



 



(c) All Transferred Entities and their respective jurisdictions of organization,
and for each Transferred Entity the number of outstanding units or percentage
interests or other equity interests in such Transferred Entity and the identity
of the holders of such units or interests are identified in Section 3.2(c) of
the Newpark Disclosure Schedule.
(d) Except for NESI’s ownership of interests in NESI Management and NESI
Mississippi, no Transferred Entity owns or controls, directly or indirectly, any
capital stock, membership interests, security or other equity interest in any
other Person.
3.3 Authority Relative to This Agreement. Newpark, DFI and Newpark Texas each
has all necessary corporate or limited liability company power and authority,
and has taken all corporate or limited liability company action necessary, to
execute, deliver and perform this Agreement and any agreements ancillary hereto
and to consummate the transactions contemplated by this Agreement in accordance
with the terms of this Agreement. This Agreement has been duly and validly
executed and delivered by Newpark, DFI and Newpark Texas and, assuming the due
authorization, execution and delivery of this Agreement by Purchaser,
constitutes a valid, legal and binding agreement of Newpark, DFI and/or Newpark
Texas (as applicable) enforceable against each in accordance with its terms. As
of the Closing, each ancillary document hereto will be duly and validly executed
by Newpark, DFI and/or Newpark Texas (as applicable) and, assuming the due
authorization, execution and delivery of any such ancillary agreements hereto by
Purchaser (as applicable), will constitute the valid, legal and binding
agreement of Newpark, DFI and/or Newpark Texas (as applicable), enforceable
against each in accordance with their terms.
3.4 Consents and Approvals; No Violations. No filing with or notice to, and no
permit, authorization, registration, consent or approval of, any Governmental
Entity is required on the part of Newpark, DFI, Newpark Texas or any Transferred
Entity for the execution, delivery and performance by Newpark, DFI or Newpark
Texas of this Agreement or the consummation by Newpark, DFI or Newpark Texas of
the transactions contemplated by this Agreement, except (i) compliance with any
applicable requirements of the HSR Act, (ii) as may be required with respect to
the state or federal licenses or permits relating to the Business set forth on
Section 3.9 and Section 3.13(b) of the Newpark Disclosure Schedule, or (iii) as
set forth in Section 3.4 of the Newpark Disclosure Schedule. Assuming compliance
with the items described in clauses (i) through (iii) of the preceding sentence,
and except as set forth in Section 3.4 of the Newpark Disclosure Schedule,
neither the execution, delivery and performance of this Agreement by Newpark,
DFI or Newpark Texas nor the consummation by Newpark, DFI or Newpark Texas of
the transactions contemplated by this Agreement will (A) conflict with or result
in any breach, violation or infringement of any provision of the respective
Organizational Documents of Newpark, DFI, Newpark Texas or any Transferred
Entity, (B) result in a breach, violation or infringement of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
the creation of any Lien or any right of termination, amendment, modification,
cancellation or acceleration) or require the consent of or other action by any
Person under, any of the terms, conditions or provisions of any Contract or
Order, arbitration award, judgment or decree or other instrument binding on
Newpark, DFI, Newpark Texas or any Transferred Entities, or (C) violate or
infringe any Law applicable to Newpark, DFI, Newpark Texas or any Transferred
Entity or any of their respective properties or assets, except for breaches,
violations, infringements, defaults, Liens or other rights described in clauses
(B) and (C) that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------



 



3.5 Compliance with Law. Except with respect to the subject matter of
Section 3.10 (Employee Benefits; Labor Matters), Section 3.12 (Taxes) and
Section 3.13 (Environmental Matters), which constitute the sole and exclusive
representations and warranties of Newpark with respect to compliance with Tax
Laws, employee benefits and labor Laws, and Environmental Laws, the operations
of the Transferred Entities and the conduct of the Business are, and have been,
conducted in all material respects in accordance with all applicable Laws,
regulations, orders or other requirements of all Governmental Entities having
jurisdiction over the Transferred Entities or the Business. None of Newpark or
any Transferred Entity has received notice of any violation by the Transferred
Entities of any such Law, regulation, order or other legal requirement relating
to violations pending as of the date hereof, and no Transferred Entity is
currently in default with respect to any order, writ, judgment, award,
injunction or decree of any Governmental Entity applicable to the Transferred
Entities or the Business, except for any violation, breach or default which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
3.6 Financial Statements; Liabilities.
(a) Section 3.6(a) of the Newpark Disclosure Schedule contains the combined
unaudited balance sheet and statement of operations of the Transferred Entities
as of and for the fiscal years ended December 31, 2006 and December 31, 2007
(collectively, with any notes thereto, the “Annual Financial Statements”). The
Annual Financial Statements have been prepared in accordance with GAAP applied
on a consistent basis (except as may be noted therein), and present fairly, in
all material respects, the combined financial position and the combined results
of operations of the Transferred Entities as of the dates set forth therein,
except that the Annual Financial Statements do not include footnotes that would
be required by GAAP and do not include a statement of cash flows. Except as set
forth on Section 3.6(a) of the Newpark Disclosure Schedule, since December 31,
2007, none of the Transferred Entities has (i) made any material change in its
accounting policies or (ii) effected any prior period adjustment to, or other
restatement of, its financial statements for any period covered by the Annual
Financial Statements. The Annual Financial Statements have been prepared from
and are consistent in all material respects with the books and records of the
Transferred Entities (which books and records are correct and complete in all
material respects).
(b) Section 3.6(b) of the Newpark Disclosure Schedule contains the combined
unaudited balance sheet and statement of operations of the Transferred Entities
as of and for the three (3) month period ended March 31, 2008 (collectively,
with any notes thereto, the “Interim Financial Statements”). The Interim
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis (except as may be noted therein), and present fairly, in all
material respects, the combined financial position and the combined results of
operations of the Transferred Entities as of March 31, 2008, except that the
Interim Financial Statements do not include footnotes that would be required by
GAAP and do not include a statement of cash flows. The Interim Financial
Statements have been prepared from and are consistent, in all material respects,
with the financial books and records of the Transferred Entities (which
financial books and records are correct and complete in all material respects).

 

21



--------------------------------------------------------------------------------



 



(c) There are no liabilities or obligations of the Transferred Entities of any
nature, whether or not accrued, contingent or otherwise, in excess of $4,000,000
in the aggregate that would be required by GAAP to be reflected on a balance
sheet of the Transferred Entities other than those that (i) are reflected or
reserved against on the respective balance sheets included in the Interim
Financial Statements; (ii) have been incurred in the ordinary course of business
since March 31, 2008 consistent with prior practice; or (iii) are permitted or
expressly contemplated by this Agreement.
(d) Newpark has devised and maintained, or has caused the Transferred Entities
to devise and maintain, systems of internal accounting controls sufficient to
provide reasonable assurance that all transactions by the Transferred Entities
are recorded as necessary to permit the preparation of the Transferred Entities’
financial statements in accordance with GAAP, and to maintain proper
accountability for items. Notwithstanding the foregoing, the following filings
by Newpark with the SEC pursuant to the Securities Exchange Act of 1934, and the
rules promulgated thereunder, the pertinent provisions of which are set forth in
Section 3.6(d) of the Newpark Disclosure Schedule, set forth certain disclosures
regarding Newpark’s internal controls: Amendment No. 2 to the Annual Report on
Form 10-K/A for the year ended December 31, 2005; Quarterly Report on Form 10-Q
for the quarterly periods ending March 31, 2006, June 30, 2006 and September 30,
2006; Annual Report on Form 10 K for the year ended December 31, 2006; and
Quarterly Report on Form 10-Q for the quarterly periods ending March 31, 2007
and June 30, 2007 and September 30, 2007; and Annual Report on Form 10-K for the
year ended December 31, 2007.
3.7 Absence of Certain Changes or Events. Except as contemplated by this
Agreement or as set forth in Section 3.7 of the Newpark Disclosure Schedule,
since December 31, 2007, the Business has been conducted, in all material
respects, in the ordinary course consistent with past practice and there has not
been with respect to the Transferred Entities (i) any event, development or
state of circumstances that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (ii) any damage,
destruction, loss or casualty to property or assets that are material to the
Business, (iii) any increase in compensation payable or benefits to directors,
officers, managers or key employees of the Transferred Entities other than in
the ordinary course of business, (iv) any single capital expenditure or
commitment in excess of $175,000 for additions to property or equipment, or
aggregate capital expenditures and commitments in excess of $375,000 (on a
consolidated basis) for additions to property or equipment, (v) any incurrence
of any Indebtedness by the Transferred Entities, (vi) any material payments,
discount activity or any other consideration to customers or suppliers, other
than in the ordinary course of business consistent with past practice, (vii) any
failure to pay or satisfy when due any material liability of any Transferred
Entity, or (viii) any commitment or agreement to do any of the foregoing.
3.8 Litigation. As of the date of this Agreement, (i) except as set forth in
Section 3.8 of the Newpark Disclosure Schedule, there is no Action pending or,
to the knowledge of Newpark, threatened against any Transferred Entity, and
(ii) no Transferred Entity is subject to any outstanding order, judgment, writ,
injunction, stipulation, award or decree (“Order”). Since January 1, 2002,
neither Newpark nor any of the Transferred Entities has received any written
claim from a holder of a mineral interest or right seeking the recovery of
royalties for which any of the Transferred Entities may reasonably be expected
to be liable nor, to the knowledge of Newpark, has any such holder threatened to
bring any such claim.

 

22



--------------------------------------------------------------------------------



 



3.9 Permits. Except with respect to the subject matter of Section 3.13
(Environmental Matters), which constitutes the sole and exclusive
representations and warranties of Newpark with respect to Environmental Permits,
the Transferred Entities have all material Permits necessary to conduct the
Business as currently conducted and to operate, own, lease or otherwise hold the
assets of the Transferred Entities. All such Permits are (i) listed in
Section 3.9 of the Newpark Disclosure Schedule and (ii) in full force and
effect, and there are no proceedings pending or, to the knowledge of Newpark,
threatened, that seek the revocation, cancellation, suspension or any adverse
modification of any such Permits.
3.10 Employee Benefits; Labor Matters.
(a) Section 3.10(a) of the Newpark Disclosure Schedule sets forth a true and
complete list of all material Benefit Plans. With respect to each Benefit Plan,
Newpark and/or Newpark Texas has made available to Purchaser true and correct
copies of (i) each material Benefit Plan (or, if not written, a written summary
of its material terms), including without limitation all plan documents, trust
agreements, insurance contracts or other funding vehicles and all amendments
thereto, (ii) all current summary plan descriptions, (iii) the most recent
annual report (Form 5500 series) filed with the Internal Revenue Service (“IRS”)
with respect to such Benefit Plan, (iv) the most recent actuarial report or
other financial statement relating to such Benefit Plan, (v) the most recent
determination or opinion letter, if any, issued by the IRS with respect to any
Benefit Plan and any pending request for such a determination, (vi) the most
recent nondiscrimination tests performed under the Code (including 401(k) and
401(m) tests) for each Benefit Plan, (vii) all material filings, other than
routine tax filings, made with any Governmental Entity, including without
limitation any filings under the Employee Plan Compliance Resolution System
(“EPCRS”) or the Department of Labor Voluntary Delinquent Filer or Voluntary
Fiduciary Correction Programs during the past twelve (12) months.
(b) With respect to the Benefit Plans identified in Section 3.10(a) of the
Newpark Disclosure Schedule, as applicable, and except as set forth in
Section 3.10(b) of the Newpark Disclosure Schedule, (i) each has been operated
in all material respects in accordance with its terms and in compliance with
applicable Laws, including applicable provisions of ERISA, the Code and other
applicable Law; (ii) each that is intended to be qualified within the meaning of
Section 401(a) of the Code has received a favorable determination letter as to
its qualification; (iii) no “reportable event” (as such term is defined in
Section 4043 of ERISA) that would reasonably be expected to result in material
liability, no nonexempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA and Section 4975 of the Code) or “accumulated funding
deficiency” (as such term is defined in Section 302 of ERISA and Section 412 of
the Code (whether or not waived) has occurred with respect to any such plan that
is subject to ERISA; (iv) no suit, administrative proceeding, action or other
litigation is pending, or to the knowledge of Newpark or Newpark Texas is
threatened, against or with respect to any such Benefit Plan, including any
audit or inquiry by the IRS or United States Department of Labor (other than
routine benefits claims), which could continue to be a liability of a
Transferred Entity after the Effective Time, (v) no Transferred Entity has any
liability under ERISA Section 502, (vi) all contributions and payments to such
Benefit Plan are deductible and have been deductible under Code Sections 162 or
404, and (vii) no Transferred Entity has any liability for an excise tax under
Chapter 43 of the Code.

 

23



--------------------------------------------------------------------------------



 



(c) Except as set forth in Section 3.10(c) of the Newpark Disclosure Schedule,
all contributions or payments required to be made or accrued before the
Effective Time under the terms of any Benefit Plan in which any Transferred
Employees participate will have been made or accrued by the Effective Time,
except where the failure to make any such contribution or payment would not,
individually or in the aggregate, have a Material Adverse Effect. No Benefit
Plan is subject to Title IV of ERISA or Section 412 of the Code. No Transferred
Entity has incurred or reasonably is expected to incur any liability to the
Pension Benefit Guaranty Corporation with respect to any Benefit Plan. No
Benefit Plan is a “multiemployer plan” (as defined in Section 3(37) of ERISA).
(d) Except as required by Law, no Benefit Plan provides any of the following
retiree or post-employment benefits to any Person: medical, disability or life
insurance benefits. No Benefit Plan is a voluntary employee beneficiary
association under Section 501(a)(9) of the Code. Newpark and its Subsidiaries
are in material compliance with (i) the requirements of the applicable health
care continuation and notice provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and the regulations (including proposed
regulations) thereunder and any similar state Law and (ii) the applicable
requirements of the Health Insurance Portability and Accountability Act of 1996,
as amended, and the regulations (including the proposed regulations) thereunder.
(e) No payment or benefit provided pursuant to any Benefit Plan between a
Transferred Entity and any “service provider” (as such term is defined in
Section 409A of the Code and the Treasury Regulations and IRS guidance
thereunder) will or may provide for the deferral of compensation subject to
Section 409A of the Code, whether pursuant to the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby (either
alone or upon the occurrence of any additional or subsequent events) or
otherwise.
(f) Section 3.10(f) of the Newpark Disclosure Schedule lists all current
employees of the Transferred Entities as of April 1, 2008 and their hourly rates
of compensation or base salaries (as applicable) and their respective accrued
vacation, sick leave and other paid time off days. In addition, to the extent
any current employee of a Transferred Entity is on a leave of absence as of
April 1, 2008, Section 3.10(f) of the Newpark Disclosure Schedule indicates the
nature of such leave of absence and each such employee’s anticipated date of
return to active employment. The Transferred Entities currently comply in all
material respects and during the past three (3) years have continuously complied
in all material respects, with all Laws relating to the hiring, employment and
termination of workers, including, but not limited to, Laws relating to the
classification of workers, wages, hours, overtime, employment taxes, equal
employment opportunity, non-discrimination, medical leave, military leave, and
immigration and with all Laws governing occupational health and safety.

 

24



--------------------------------------------------------------------------------



 



(g) None of the Transferred Entities is delinquent in payments to, or on behalf
of, any employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by employees to date or amounts required
to be reimbursed to such employees. None of the Transferred Entities is
delinquent in payments of any employment taxes on behalf of any employees with
respect to services provided through the Closing Date. There has been no charge
of discrimination filed or, to the knowledge of Newpark, threatened, against any
of the Transferred Entities with the Equal Employment Opportunity Commission or
similar Governmental Entity. There is no pending or, to the knowledge of
Newpark, threatened administrative or judicial proceeding or material
investigation under the Fair Labor Standards Act, the Family and Medical Leave
Act, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, the Occupational Safety and
Health Act, the National Labor Relations Act, ERISA, the Code, or any other
federal or state Law relating to the employees of the Transferred Entities.
(h) None of the Transferred Entities is a party to or otherwise bound by any
collective bargaining agreement or other contract or agreement with any labor
organization, nor is any such contract or agreement presently being negotiated.
There is no pending or, to the knowledge of Newpark, threatened (i) material
unfair labor practice, labor dispute (other than routine individual grievances),
labor arbitration proceeding or Action pertaining to labor issues or matters
against the Transferred Entities relating to the Business, by or on behalf of
any employee, prospective employee, former employee, labor organization or
Governmental Entity, (ii) material activity or proceeding by a labor union or
representative thereof to organize any employees of the Transferred Entities, or
(iii) lockouts, strikes, material slowdowns, material work stoppages or other
material labor controversies by or with respect to employees of the Transferred
Entities.
(i) None of Newpark, Newpark Texas or any Transferred Entity has received any
notice of any violation of any immigration and naturalization Laws relating to
employment and employees, and each of Newpark, Newpark Texas and any Transferred
Entity has properly completed and maintained all applicable immigration and
naturalization forms as required by Law (including, where applicable but not
limited to, I-9 forms) with respect to the past and present employees of the
Business. Newpark, Newpark Texas and the Transferred Entities are in compliance
with all such immigration and naturalization Laws and there are no citations,
investigations, administrative proceedings or formal complaints or violations of
the immigration or naturalization Laws pending or, to Newpark’s knowledge,
threatened before any Governmental Entity involving any past or present
employees of the Business.
(j) Section 3.10(j) of the Newpark Disclosure Schedule sets forth a true,
complete and correct description of (i) all pending or, to the knowledge of
Newpark, threatened claims as of the date hereof and immediately prior to the
Closing of past or present employees of the Business for compensation for
injury, disability or illness arising out of such employee’s employment in the
Business, and (ii) any accident that occurred within the past two years in which
any employee of the Business was injured within the course and scope of
employment.
3.11 Brokers. No broker, finder or investment banker is entitled to any
brokerage or finder’s fee or other commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Newpark, DFI, Newpark Texas or the Transferred Entities. Newpark
shall solely be responsible for the fees of its financial advisors under any
arrangement made by on or on behalf of Newpark, DFI, Newpark Texas or the
Transferred Entities.

 

25



--------------------------------------------------------------------------------



 



3.12 Taxes.
(a) Except as set forth in Section 3.12 of the Newpark Disclosure Schedule
(i) all Tax Returns required to be filed on or prior to the date of this
Agreement by, or with respect to any activities of, the Transferred Entities
have been filed, and all Taxes due with respect to such Tax Returns (whether or
not shown to be due on such Tax Returns) have been paid, except to the extent
any failure to file such Tax Return or pay such Taxes could not be expected to
have a Material Adverse Effect; (ii) all such Tax Returns were correct and
complete in all material respects; (iii) there is no action, suit, proceeding,
investigation, audit or claim outstanding, pending or, to the knowledge of
Newpark, threatened with respect to any Taxes of the Transferred Entities;
(iv) none of the Transferred Entities has granted any extension or waiver of the
statute of limitations applicable to any Tax Return, which period (after giving
effect to any extension or waiver) has not yet expired; (v) each of the
Transferred Entities has complied, in all material respects, with all applicable
Laws relating to the payment and withholding of Taxes and has duly and timely
withheld and paid over to the appropriate taxing authorities all amounts
required to be so withheld and paid over; and (vi) none of the Transferred
Entities is a party to, is bound by or has any obligation under any Tax sharing
or Tax indemnity agreement or similar contract or arrangement with Newpark or a
Subsidiary of Newpark which will remain in effect as to such Transferred Entity
after the Closing.
(b) Neither DFI nor Newpark Texas is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.
(c) NESI and NESI Management are each classified as disregarded entities for
federal tax purposes. NESI Mississippi is classified as a partnership for
federal tax purposes. With respect to any entity classification elections (using
IRS Form 8832 or otherwise) made by the Transferred Entities during 2007, such
entities were (i) eligible to make such elections and (ii) accurately completed
and timely filed such elections prior to the date hereof.
(d) Notwithstanding any other provision of this Agreement to the contrary, it is
agreed and understood that no representation or warranty is made by Newpark in
respect of Tax matters, other than the representations and warranties set forth
in Section 3.10 and this Section 3.12.
3.13 Environmental Matters.
(a) Except as set forth in Section 3.13(a) of the Newpark Disclosure Schedule,
each of the Transferred Entities hold and are in compliance, in all material
respects, with all Environmental Permits necessary to conduct the Business as
currently conducted and to own, lease or otherwise hold the assets of the
Transferred Entities, and all of such Environmental Permits are in full force
and effect, except where any failure to hold or be in compliance with any such
Environmental Permit or the failure of any such Environmental Permit to be in
full force and effect would not reasonably be expected to result in a Material
Adverse Effect, and there are no proceedings pending, or to the knowledge of
Newpark, threatened that seek revocation, cancellation, suspension, penalties or
any adverse modification of such Environmental Permits.

 

26



--------------------------------------------------------------------------------



 



(b) All such Environmental Permits (including any pending application therefor)
are listed in Section 3.13(b) of the Newpark Disclosure Schedule, and any that
are not transferable pursuant to this transaction are so designated.
(c) Except as set forth in Section 3.13(c) of the Newpark Disclosure Schedule,
each of the Transferred Entities is in compliance, in all material respects,
with all Environmental Laws, and no unresolved written notice, request for
information, claim, demand, summons or order has been received or, to the
knowledge of Newpark, threatened by any Governmental Entity (i) with respect to
any alleged violation of any Environmental Law in connection with the Business;
or (ii) with respect to any alleged failure to have any Environmental Permit
required for the Business; or (iii) with respect to any use, possession,
generation, treatment, storage, recycling, processing, transportation or
disposal (collectively, “Management”) or exposure of or to any Hazardous
Materials by any of the Transferred Entities.
(d) Section 3.13(d) of the Newpark Disclosure Schedule lists all third party
facilities where any of the Transferred Entities has, since January 1, 2000,
delivered, or arranged for disposal of, (i) any third party customer’s waste
products, and (ii) any storm water from barges, as well as a general description
of the type of waste product delivered to such facility.
(e) In the event Purchaser provides any Notice of Alleged Recognized
Environmental Condition under Section 5.14 hereof, Newpark shall be permitted to
update the disclosures referenced in this Section 3.13 to reflect such Alleged
Recognized Environmental Condition and for all purposes of this Agreement, the
disclosure set forth in such revised Newpark Disclosure Schedules shall modify
the representations and warranties contained in this Section 3.13 as if
disclosed in connection with the execution of this Agreement.
(f) Notwithstanding any other provision of this Agreement to the contrary, the
representations and warranties included in this Section 3.13 shall constitute
the sole and exclusive representations and warranties of Newpark and the
Transferred Entities relating to environmental matters, including any matters
arising under Environmental Laws or related to Hazardous Materials.
3.14 Title; Condition and Sufficiency of Assets.
(a) Except as set forth in Section 3.14(a) of the Newpark Disclosure Schedule,
each of the Transferred Entities has good and marketable title to, or a valid
leasehold interest in, all of its respective properties and assets, in each case
free and clear of all Liens, except for Permitted Liens.
(b) Except as set forth in Section 3.14(b) of the Newpark Disclosure Schedule,
the buildings, machinery, equipment, tools, furniture, improvements and other
tangible assets of the Business included in the assets of the Transferred
Entities are, in all material respects, in reasonably good operating condition
and repair, normal wear and tear excepted, and sufficient to permit their use in
the continuing operations of the Business as such operations are currently
conducted or have been conducted consistent with past practices.

 

27



--------------------------------------------------------------------------------



 



(c) Except as provided in Section 3.14(a) of the Newpark Disclosure Schedule and
taking into consideration the transfer of the Bayou Choctaw Property and the
NEWS Permits by the Transferred Entities prior to the Closing Date, the
Transferred Entities’ assets constitute all of the assets, rights, contracts,
and other properties necessary for the Purchaser to operate the Business in all
material respects in the manner as it is now being conducted by the Transferred
Entities. The Fannett Cavern injection well has been completed and is
operational.
3.15 Intellectual Property.
(a) Section 3.15(a) of the Newpark Disclosure Schedule contains a list of all
material Intellectual Property that is currently owned by any Transferred Entity
(“Transferred Intellectual Property”) that has been issued or registered or is
the subject of a pending application for issuance or registration. To the
knowledge of Newpark, all such Transferred Intellectual Property is subsisting,
is not expired or abandoned, and is valid and enforceable.
(b) No Transferred Intellectual Property is subject to any outstanding judgment,
injunction, order, decree or agreement materially restricting the use thereof by
any Transferred Entity or materially restricting the licensing thereof by any
Transferred Entity to any Person.
(c) Except as set forth in Section 3.15(c) of the Newpark Disclosure Schedule,
to the knowledge of Newpark, (i) no Transferred Entity has infringed,
misappropriated or otherwise violated, in any material respect, any Intellectual
Property of any other Person, and (ii) the Intellectual Property material to the
Business is not being infringed, misappropriated or otherwise violated by any
other Person.
3.16 Material Contracts. Section 3.16 of the Newpark Disclosure Schedule
includes a true and complete list of the following Contracts to which any of the
Transferred Entities is a party or is bound:
(a) Contracts that are material to the Business (i) for the furnishing to any of
the Transferred Entities of materials, supplies, goods, services or equipment or
(ii) concerning Intellectual Property (other than off-the-shelf, commercially
available licenses to software);
(b) any Contract obligating any of the Transferred Entities to deliver
materials, goods, products, supplies, services or equipment that has annual
payments (or under which such payments are reasonably expected) in excess of
$100,000 per year, excluding any such Contracts which are terminable by such
Transferred Entity without penalty on not more than sixty (60) calendar days
notice;
(c) any equity partnership, equity joint venture or other similar agreement
between a Transferred Entity and another Person;
(d) any agreement relating to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets or otherwise) relating to the
Business or any Transferred Entity, (i) entered into by Newpark, Newpark Texas
or any Transferred Entity after December 31, 2005 or (ii) under which any of the
Transferred Entities will have any obligation with respect to an “earn-out,”
contingent purchase price or similar contingent payment obligation;

 

28



--------------------------------------------------------------------------------



 



(e) any agreement which restricts any Transferred Entity from competing with any
other Person or any Person from conducting the Business in any geographic area;
(f) any Contract or agreement for the payment of compensation or benefits to or
on behalf of any employee, agent, consultant or representative that provides for
annual payments (or under which such payments are reasonably expected) in excess
of $100,000 per year, excluding any such Contracts which are terminable by such
Transferred Entity without payment of severance or other similar compensation on
not more than sixty (60) calendar days notice;
(g) any collective bargaining agreement or other Contract with a labor union,
labor organization, workers council or similar body regarding any Transferred
Employees;
(h) any loan agreements, indentures, mortgages, letters of credit, Capital
Leases, security agreements or other agreements or commitments for the borrowing
of money for use in the Business or the subjecting of any assets of the
Transferred Entities to a Lien (other than Permitted Liens);
(i) any (i) Contract with Newpark or any Affiliate of Newpark other than the
Transferred Entities, or (ii) any written Contract with any current or former
officer, director or employee of any Transferred Entity or any Affiliate of such
individual, in each of cases (i) and (ii), that are material to the Transferred
Entities, taken as a whole, and the conduct of the Business; and
(j) to the extent not included in Section 3.16(a) above, any Contract with a
provider of tugs or barges (“Transportation Contract”).
Each Contract required to be disclosed pursuant to this Section 3.16
(collectively, the “Material Contracts”), whether written or oral, is in full
force and effect and is a valid and binding agreement of the Transferred Entity,
as the case may be, and, to Newpark’s knowledge, of each other party thereto.
None of the Transferred Entities or, to the knowledge of Newpark, any other
party thereto is in default or breach in any material respect under the terms of
any such Material Contract and neither any Transferred Entity, Newpark, DFI nor
Newpark Texas has received any notice of termination or threatened termination
of any Material Contract or is aware of any facts or circumstances that either
currently or with the passage of time could result in a breach or default under
or give rise to a right to terminate any Material Contract, including, without
limitation, any Transportation Contract. Newpark has made available to the
Purchaser complete and correct copies of each Material Contract.
3.17 Real Property. Except as set forth in Section 3.17 of the Newpark
Disclosure Schedule and as set forth below in Section 3.24 below:
(a) Section 3.17(a) of the Newpark Disclosure Schedule sets forth, as of the
date hereof, the fee owner and address of all real property owned by any
Transferred Entity (the “Owned Real Property”). With respect to each parcel of
Owned Real Property (i) each owner thereof has good and marketable title to such
Owned Real Property, free and clear of all Liens, except for Permitted Liens;
and (ii) there does not exist any actual, pending or, to the knowledge of
Newpark, threatened condemnation or eminent domain proceedings that affect any
Owned Real Property.

 

29



--------------------------------------------------------------------------------



 



(b) Section 3.17(b) of the Newpark Disclosure Schedule sets forth, as of the
date hereof, a description of each lease, sublease and other agreement pursuant
to which any Transferred Entity holds a leasehold or subleasehold estate or has
otherwise granted a leasehold or subleasehold estate, including any surface
leases, drilling rights or other surface-use rights that may have been granted
to or from any Transferred Entity (or Affiliate thereof) to any third party with
respect to the Transferred Entities’ Owned Real Property and the non-owned real
property (the “Leased Real Property”). Complete and correct copies of all
agreements pertaining to the Leased Real Property (each a “Real Property Lease,”
collectively, the “Real Property Leases”) have been made available to Purchaser
prior to the date hereof. With respect to each of the Real Property Leases
(i) each Real Property Lease is in full force and effect and is valid and
enforceable in accordance with its terms; (ii) there is no default under any
Real Property Lease by any Transferred Entity or, to the knowledge of Newpark,
by any other party thereto; (iii) no Transferred Entity has received or
delivered a written notice of default or objection to any party to any Real
Property Lease to pay and perform its obligations, and, to the knowledge of
Newpark, no event has occurred or circumstance exists which, with the delivery
of notice, the passage of time or both, would constitute a material breach or
default, or permit the termination, modification or acceleration of rent under
such Real Property Lease; and (iv) if a Transferred Entity is the lessee under a
Real Property Lease, then the applicable Transferred Entity holds a good and
valid leasehold interest in such Leased Real Property as set forth therein.
3.18 Inventory. Except as would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect, the Inventories included in
the Net Working Capital as of the Effective Time consist of materials and goods
of a quality which are usable or salable in the normal course of the Business.
The Inventories included in the Net Working Capital as of the Effective Time are
valued in accordance with the normal inventory valuation policies of the
Transferred Entities for stating items of inventory at the lower of cost or
market value in accordance with GAAP.
3.19 Accounts Receivable. Except as set forth in Section 3.19 of the Newpark
Disclosure Schedule, the accounts receivable of the Business included in the Net
Working Capital as of the Effective Time (i) will be valid and genuine;
(ii) will have arisen solely out of bona fide sales and deliveries of goods,
performance of services and other business transactions in the ordinary course
of business consistent with past practices; and (iii) will be collectible in the
ordinary course of business consistent with past practice (net of any reserve
for doubtful accounts set forth in the Net Working Capital).
3.20 Insurance. Section 3.20 of the Newpark Disclosure Schedule lists all
material insurance policies, Contracts or programs of self-insurance owned or
held by or for the benefit of any Transferred Entity on the date of this
Agreement which cover the Business and/or the Transferred Entities. All such
insurance policies, Contracts and programs of self-insurance are in full force
and effect and are valid and enforceable. All premiums due thereunder have been
paid, and neither Newpark, Newpark Texas nor any of the Transferred Entities has
received notice of cancellation or termination with respect to such insurance
policies, Contracts and programs of self-insurance, other than in connection
with normal renewals of any such insurance policies, Contracts and programs of
self-insurance. There is no claim by or with respect to any Transferred Entity
pending under any such policies as to which coverage has been questioned, denied
or disputed by the underwriters of such policies or in respect of which such
underwriters have reserved their rights. To the knowledge of Newpark, there is
no threatened termination of, premium increase with respect to, or alteration of
coverage under, any of such policies.

 

30



--------------------------------------------------------------------------------



 



3.21 Customers and Suppliers. Section 3.21 of the Newpark Disclosure Schedule
sets forth the ten largest suppliers and ten largest customers of the Business
during the twelve (12) month period ending March 31, 2008. Except as set forth
in Section 3.21 of the Newpark Disclosure Schedule, Newpark has no knowledge
that any such supplier or customer has or intends to cancel or otherwise
substantially modify its relationship with any Transferred Entity, as
applicable, or to decrease materially or limit its services, supplies or
materials, or its usage or purchase of services or products from any Transferred
Entity.
3.22 Bank Accounts. Set forth in Section 3.22 of the Newpark Disclosure Schedule
are (i) the name and address of each bank or other financial institution in
which any of the Transferred Entities or any of their Subsidiaries has an
account or a safe deposit box, the account and safe deposit box numbers thereof,
and the names of all persons authorized to draw thereon or to have access
thereto, (ii) the names of all persons authorized to borrow funds on behalf of
any of the Transferred Entities or any of their Subsidiaries and the names of
all entities from which they are authorized to borrow funds, and (iii) the names
of all persons, if any, holding powers of attorney from any of the Transferred
Entities or any of their Subsidiaries.
3.23 Illegal Payments. To the best knowledge of Newpark, none of Newpark, DFI,
Newpark Texas or any of the Transferred Entities and their Subsidiaries or any
director, manager, officer, employee, or agent of such entities has, directly or
indirectly, paid or delivered any fee, commission, or other sum of money or item
of property however characterized to any broker, finder, agent, government
official, or other person, in the United States or any other country, in any
manner related to the business or operations of any of the Transferred Entities
or any of their Subsidiaries, which Newpark or any such director, officer,
employee, or agent knows or has reason to believe to have been illegal under any
applicable Law.
3.24 No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY CONTAINED IN THIS AGREEMENT, THE ASSETS OF THE TRANSFERRED
ENTITIES ARE BEING ACQUIRED BY PURCHASER “AS IS” AND “WHERE IS,” AND NONE OF
NEWPARK, DFI, NEWPARK TEXAS, NOR ANY OF THEIR RESPECTIVE AGENTS, AFFILIATES,
OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, OR REPRESENTATIVES, NOR ANY OTHER
PERSON, MAKES OR SHALL BE DEEMED TO MAKE ANY REPRESENTATION OR WARRANTY TO
PURCHASER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, ON BEHALF OF NEWPARK, DFI,
NEWPARK TEXAS, OR ANY AFFILIATE THEREOF, AND NEWPARK, DFI, NEWPARK TEXAS, AND
EACH OF THEIR RESPECTIVE AFFILIATES BY THIS AGREEMENT DISCLAIM ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED, AT COMMON
LAW, STATUTORY OR OTHERWISE, AS TO THE LIABILITIES, OPERATIONS OF THE BUSINESS
OR THE TRANSFERRED ENTITIES, THE TITLE, CONDITION, VALUE OR QUALITY OF THE
ASSETS OF THE TRANSFERRED ENTITIES AND EACH OF NEWPARK, DFI, NEWPARK TEXAS AND
THEIR RESPECTIVE AFFILIATES SPECIFICALLY DISCLAIM ANY REPRESENTATION OR WARRANTY
OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO ANY OF THE ASSETS OF THE TRANSFERRED ENTITIES.

 

31



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND CCS
Purchaser and CCS jointly and severally represent and warrant to Newpark as
follows:
4.1 Organization and Qualification. Purchaser is a Louisiana limited liability
company and CCS is an Alberta corporation, and each of Purchaser and CCS is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has all requisite power and authority to own,
lease and operate its properties and assets and to carry on its business as now
being conducted and is qualified to do business and is in good standing as a
foreign limited liability company or foreign corporation in each jurisdiction
where the ownership, leasing or operation of its properties or assets or conduct
of its business requires such qualification except where the failure to be so
qualified or in good standing, would not reasonably be expected to have a
material adverse effect on CCS and its Subsidiaries, taken as a whole.
4.2 Authority Relative to This Agreement. Purchaser and CCS each has all
necessary limited liability company or corporate power and authority, and has
taken all action necessary, to execute, deliver and perform this Agreement and
any agreements ancillary hereto to which it is a party and to consummate the
transactions contemplated by this Agreement in accordance with the terms of this
Agreement. This Agreement has been duly and validly executed and delivered by
Purchaser and CCS and, assuming the due authorization, execution and delivery of
this Agreement by Newpark, DFI and Newpark Texas constitutes a valid, legal and
binding agreement of Purchaser and CCS, enforceable against Purchaser and CCS in
accordance with its terms. As of the Closing, each ancillary document hereto
will be duly and validly executed by Purchaser and CCS (as applicable) and,
assuming the due authorization, execution and delivery of any such ancillary
agreements hereto by Newpark, DFI or Newpark Texas (as applicable), will
constitute the valid, legal and binding agreement of Purchaser and CCS,
enforceable against Purchaser and CCS in accordance with their terms.
4.3 Consents and Approvals; No Violations. No filing with or notice to, and no
permit, authorization, registration, consent or approval of, any Governmental
Entity is required on the part of Purchaser or CCS for the execution, delivery
and performance by Purchaser or CCS of this Agreement or the consummation by
Purchaser or CCS of the transactions contemplated by this Agreement, except
compliance with the applicable requirements of the HSR Act. Assuming compliance
with the item described in the preceding sentence, neither the execution,
delivery and performance of this Agreement by Purchaser or CCS nor the
consummation by Purchaser or CCS of the transactions contemplated by this
Agreement will (A) conflict with or result in any breach, violation or
infringement of any provision of the respective Organizational Documents of
Purchaser or CCS, (B) result in a breach, violation or infringement of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to the creation of any Lien or any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any Contract to which Purchaser, CCS or any of their respective Subsidiaries
is a party or by which any of them or any of their properties or assets may be
bound or (C) violate or infringe any Law applicable to Purchaser, CCS or any of
their respective Subsidiaries or any of their respective properties or assets,
except in the cases of clauses (B) and (C), for such breaches, violations,
infringements or Liens that would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of
Purchaser to timely consummate the transactions contemplated by this Agreement.

 

32



--------------------------------------------------------------------------------



 



4.4 Financing. Purchaser has available, or will have available at the Closing,
sufficient funds, available lines of credit or other sources of immediately
available funds to enable Purchaser to purchase the Acquired Interests on the
terms and conditions of this Agreement. The obligations of Purchaser hereunder
are not subject to any conditions regarding Purchaser’s ability to obtain
financing for the consummation of the transactions contemplated herein.
4.5 Brokers. No broker, finder or investment banker is entitled to any brokerage
or finder’s fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Purchaser. Purchaser shall solely be responsible for the fees of its financial
advisors under any arrangement made by on or on behalf of Purchaser.
4.6 Acquisition of Transferred Interests. Purchaser has such knowledge and
experience in financial and business matters, and is capable of evaluating the
merits and risks of its purchase of the Transferred Interests. Purchaser
confirms that Newpark has made available to Purchaser and its agents the
opportunity to ask questions of the officers and management employees of Newpark
and of the Transferred Entities as well as access to the documents, information
and records relating to the Transferred Interests, and to acquire additional
information about the business and financial condition of the Transferred
Interests. Purchaser is acquiring the Transferred Interests for investment and
not with a view toward or for sale in connection with any distribution thereof,
or with any present intention of distributing or selling the Transferred
Interests. Purchaser acknowledges that the Transferred Interests have not been
registered under the Securities Act or any state securities Laws, and agrees
that the Transferred Interests may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of without registration under the
Securities Act, except pursuant to an exemption from such registration available
under the Securities Act, and without compliance with foreign securities Laws,
in each case, to the extent applicable.
4.7 Limitation of Newpark’s Warranties. Purchaser acknowledges that Newpark
makes no representations with respect to the Business or the Transferred
Entities except as expressly set forth in this Agreement.

 

33



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
5.1 Access.
(a) After the date of this Agreement until the earlier of the Closing or the
termination of this Agreement, Newpark shall, and shall cause each of the
Transferred Entities and their respective representatives to (i) afford
Purchaser and its representatives access, at reasonable times during normal
business hours after first obtaining the consent of Newpark, to the books,
records, properties and personnel of the Transferred Entities; (ii) furnish
Purchaser and its representatives with such additional financial, operating and
other data and information within the control of Newpark and/or the Transferred
Entities as Purchaser may reasonably request; and (iii) otherwise cooperate with
the investigation by Purchaser and its representatives of the Transferred
Entities; provided, however, that if the Outside Date is extended past July 1,
2008, Newpark may limit Purchaser’s access to the personnel of the Transferred
Entities if Newpark determines, in its reasonable discretion, that such access
would be disruptive to Newpark’s business. Any expenses related to the
furnishing of such information which is within the control of Newpark and/or the
Transferred Entities shall be paid by Newpark. The foregoing shall not require
Newpark, DFI, Newpark Texas or any Transferred Entity to permit any inspection,
or to disclose any information, that in the reasonable judgment of Newpark is
reasonably likely to result in the disclosure of any trade secrets to third
parties, violate any of its obligations with respect to confidentiality or
disclose information that does not relate exclusively to the Business. All
information provided to Purchaser and its representatives in accordance with
this Agreement, including this Section 5.1, or by a third party subject to an
obligation of confidentiality for the benefit, either directly or indirectly, of
Newpark shall, prior to the Closing, be held by Purchaser and its
representatives in accordance with, shall be considered “Evaluation Material”
under, and shall be subject to the terms of, the Confidentiality Agreement. All
requests for information made pursuant to this Section 5.1(a) shall be directed
to a designated officer of Newpark or such other individual as may be designated
by Newpark, and shall not be granted to the extent deemed inconsistent with any
Law.
(b) At and after the Closing Date, Purchaser shall and shall cause its
Affiliates and each of their respective representatives to afford Newpark and
its representatives access, at reasonable times during normal business hours
after first obtaining the consent of Purchaser, to the books, records,
properties and personnel of the Transferred Entities and furnish Newpark and its
representatives with such additional financial, operating and other data and
information as Newpark may reasonably request in order to prepare its Tax
Returns and other documents and reports required to be filed by it with
Governmental Entities, in its financial statements or in connection with any
Action against or investigation by, any Governmental Entity of, or in connection
with any Tax examination of, Newpark. All requests for information made pursuant
to this Section 5.1(b) shall be directed to a designated officer of Purchaser or
such other individual as may be designated by Purchaser.
5.2 Efforts.
(a) Each of Newpark and CCS shall file, or cause to be filed, on or before
May 1, 2008 with the Department of Justice (“DOJ”) and the Federal Trade
Commission (“FTC”) the notification and report form required for the
transactions contemplated hereunder by the HSR Act, requesting early termination
of the waiting period thereunder. Newpark and CCS shall use reasonable efforts
to coordinate their initial filing of the notification and report form so that
such filings are made simultaneously. Each of the parties further agrees to use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and to cooperate with the other in connection
with the foregoing, including using commercially reasonable efforts (i) to
supply

 

34



--------------------------------------------------------------------------------



 



promptly any additional information or documentary material that may be
requested by a Governmental Entity, including, without limitation, the DOJ or
the FTC, (ii) to obtain all other consents, approvals and authorizations that
are required to be obtained under any federal, state, local or foreign Law or
regulation, (iii) to lift or rescind any injunction or restraining order or
other order adversely affecting the ability of the parties to this Agreement to
consummate the transactions contemplated by this Agreement, (iv) to effect as
promptly as practicable all necessary registrations, filings and responses to
requests for additional information or documentary material from a Governmental
Entity, if any, and (v) to fulfill all conditions to this Agreement.
(b) Further, and without limiting the generality of the rest of this
Section 5.2, each of the parties shall promptly (i) furnish to the other such
necessary information and reasonable assistance as the other party may request
in connection with the foregoing, (ii) inform the other of any communication
from any Governmental Entity regarding any of the transactions contemplated by
this Agreement, and (iii) provide counsel for the other party with copies of all
filings made by such party, and all correspondence between such party (and its
advisors) with any Governmental Entity and any other information supplied by
such party to a Governmental Entity or received from a Governmental Entity in
connection with the transactions contemplated by this Agreement; provided,
however, that materials may be redacted (x) to remove any references concerning
the valuation of the Business and the Transferred Entities, and (y) as necessary
to comply with contractual arrangements. Each party shall, subject to applicable
Law, permit counsel for the other party to review in advance, and consider in
good faith the views of the other party in connection with, any proposed written
communication to any Governmental Entity in connection with the transactions
contemplated by this Agreement. The parties agree not to participate in any
substantive meeting or discussion, either in person or by telephone, with any
Governmental Entity in connection with the transactions contemplated by this
Agreement unless it consults with the other party in advance and, to the extent
not prohibited by such Governmental Entity, gives the other party the
opportunity to attend and participate.
(c) Further, and without limiting the generality of the rest of this
Section 5.2, Purchaser and CCS shall use commercially reasonable efforts (which,
for the avoidance of doubt, shall include any Divestiture required in accordance
with Section 5.2(d) below) to avoid or eliminate each and every impediment under
any antitrust, competition, or trade regulation Law that may be asserted by any
Governmental Entity with respect to this Agreement so as to make effective as
promptly as practicable the transactions contemplated by this Agreement and to
avoid any suit or proceeding which would otherwise have the effect of preventing
or delaying the Closing. By way of example and subject to the commercially
reasonable limitations in the preceding sentence, the steps involved in the
preceding sentence shall include (i) at the request of Newpark and subject to
the rights of Newpark to terminate this Agreement pursuant to Section 9.1(a)(iv)
hereof, defending through litigation on the merits, including appeals, any claim
asserted in any court or other proceeding by any party, (ii) proposing,
negotiating, committing to or effecting, by consent decree, hold separate order
or otherwise, the sale, divestiture or disposition of such assets or businesses
of Purchaser (including its Affiliates and Subsidiaries) or the Transferred
Entities, including entering into customary ancillary agreements on commercially
reasonable terms relating to any such sale, divestiture or disposition of such
assets or businesses, (iii) agreeing to any limitation on the conduct of
Purchaser (including its Subsidiaries) or the Transferred Entities, or
(iv) agreeing to take any other action as may be

 

35



--------------------------------------------------------------------------------



 



required by a Governmental Entity in order to (A) obtain all necessary consents,
approvals and authorizations as soon as reasonably possible, (B) avoid the entry
of, or to effect the dissolution of, any injunction, temporary restraining order
or other order in any suit or proceeding, or (C) effect the expiration or
termination of any waiting period which would otherwise have the effect of
preventing or delaying the Closing. For the avoidance of doubt, the parties
agree that any Divestiture required in accordance with Section 5.2(d) below
shall be deemed commercially reasonable for purposes of this Section 5.2. At the
request of Purchaser, Newpark shall use commercially reasonable efforts to take,
or cause the Transferred Entities to take, any action with respect to the
Transferred Entities as set forth above in this Section 5.2(c), provided that
any such action is conditioned upon (and shall not be completed prior to) the
consummation of the transactions contemplated by this Agreement.
(d) The obligations of CCS and Purchaser to take any action described in clause
(ii) of Section 5.2(c) above (a “Divestiture”) shall be subject to the
provisions of this Section 5.2(d). In the event any Governmental Entity shall
require a Divestiture in order to (A) obtain all necessary consents, approvals
and authorizations as soon as reasonably possible, (B) avoid the entry of, or to
effect the dissolution of, any injunction, temporary restraining order or other
order in any suit or proceeding, or (C) effect the expiration or termination of
any waiting period which would otherwise have the effect of preventing or
delaying the Closing (collectively, a “Governmental Consent”), the following
terms shall be applicable:
(i) If the Agreed Value of the Divested Assets is less than $7,000,000, CCS and
Purchaser shall assume all risks and responsibilities for such Divestiture as
necessary in order to obtain the required Governmental Consent and the Purchase
Price shall not be adjusted because of any required Divestiture.
(ii) If the Agreed Value of the Divested Assets is equal to or greater than
$7,000,000 and less than $10,000,000, CCS and Purchaser shall assume all risks
and responsibilities for such Divestiture as necessary in order to obtain the
required Governmental Consent; provided, however, that the Purchase Price shall
be reduced by the amount of the Agreed Value in excess of $7,000,000.
(iii) If the Agreed Value of the Divested Assets is equal to or greater than
$10,000,000, then Purchaser shall have the option to terminate the transactions
contemplated by this Agreement by providing Newpark written notice, within
fifteen (15) days of the date upon which the Agreed Value of the Divested Assets
is finally determined in accordance with this Section 5.2, of Purchaser’s
election to either continue with the transactions contemplated by this Agreement
or to terminate this Agreement. If Purchaser fails to timely provide such notice
to Newpark, this Agreement shall be deemed to have been terminated, without any
further action of any party hereto, pursuant to Section 9.1(a)(x) below. If
Purchaser timely notifies Newpark of Purchaser’s election to continue with the
transactions contemplated by this Agreement, CCS and Purchaser shall assume all
risks and responsibilities for such Divestiture as necessary in order to obtain
the required Governmental Consent; provided, however, that the Purchase Price
shall be reduced by the amount of $3,000,000.

 

36



--------------------------------------------------------------------------------



 



(e) For purposes of this Agreement, the “Agreed Value” of any Divested Asset
shall be the amount equal to: (A) (x) the number obtained by dividing
$85,000,000 by the LTM EBITDA (determined in accordance with Sections 9.1(a)(x)
and 9.1(b)) multiplied by (y) the Adjusted EBITDA (the “Adjusted EBITDA
Method”), or (B) if the Divested Asset is a property or asset owned or leased by
CCS or its Affiliates and CCS reasonably determines that the Adjusted EBITDA
Method will not result in a fair determination of the Agreed Value, CCS may
calculate the Agreed Value utilizing a discounted cash flow analysis based upon
the present value of the estimated future cash flows from such Divested Asset
over a ten (10) year period beginning July 1, 2008 and ending June 30, 2018,
using a discount rate of ten percent (10%) per annum (the “DCF Method”). If a
Divestiture is required to obtain any necessary Governmental Consent, promptly
following the determination by CCS that such Divestiture is required CCS shall
provide written notice to Newpark (a “Divestiture Notice”) which shall identify
the proposed Divested Assets and set forth CCS’ calculation of the Agreed Value
relating to such assets. Newpark shall have ten (10) calendar days following the
receipt of such Divestiture Notice to review the calculation of the Agreed
Value. If Newpark and CCS are unable to agree on the calculation of such Agreed
Value, such dispute shall be resolved as follows: (i) if the Agreed Value was
determined on the basis of the Adjusted EBITDA Method, any such dispute shall be
submitted to the Accounting Arbitrator selected in the manner provided in
Section 2.4(b), and (ii) if the Agreed Value was determined on the basis of the
DCF Method, any such dispute shall be submitted to a valuation expert mutually
acceptable to CCS and Newpark who shall determine the Agreed Value in accordance
with the DCF Method. If CCS and Newpark are unable to mutually agree upon a
valuation expert within twenty (20) calendar days following the receipt of such
Divestiture Notice, Newpark and CCS shall each select a valuation expert, and
the two valuation experts shall select a third valuation expert who will
determine, on its own, the Agreed Value of such Divested Asset in accordance
with the preceding sentence. Any costs and expenses of an Accounting Arbitrator
or valuation experts shall be shared equally by Newpark and CCS.
For purposes hereof, “Adjusted EBITDA” shall mean the net income of the Divested
Asset plus interest expense, federal, state and local taxes based on income,
depreciation and amortization of the Divested Asset for the twelve month period
ended March 31, 2008 as reflected in the Annual Financial Statements and Interim
Financial Statements or the accounting records used in the preparation of such
financial statements (or similar financial records of CCS should the Divested
Asset be a CCS asset), less the amount of general and administrative expenses
allocable to such Divested Asset in proportion to the relative revenue
contributions of the Divested Asset during such period to the extent not
otherwise taken into account in the determination of the net income of the
Divested Asset;
(f) To the extent there are alternative assets, business units or business
operations owned, operated or conducted by any Transferred Entity or by CCS or
Purchaser (including their Subsidiaries) that may be divested in order to obtain
any required Governmental Consent, the parties hereto agree that they shall use
their best efforts to cause the divestiture of the assets or properties which
have the lowest Agreed Value, regardless of whether such assets or properties
are owned by any of the Transferred Entities, CCS or Purchaser (or their
Subsidiaries). In the event there are alternative assets, business units or
business operations owned, operated or conducted by Purchaser (including their
Affiliates) which may be divested, CCS and Purchaser shall afford Newpark access
to the books, records, properties and financial information relating to any such
assets, business units or business operations for the purpose of determining the
assets or properties which have the lowest Agreed Value for purposes of this
Section 5.2(f).

 

37



--------------------------------------------------------------------------------



 



5.3 Further Assurances. The parties hereto agree that, from time to time,
whether before, at or after the Closing Date, each of them will execute and
deliver such further instruments of conveyance and transfer and take such other
action as may be necessary to carry out the purposes and intents of this
Agreement.
5.4 Conduct of Business. From the date of this Agreement through the earlier of
the Closing or the termination of this Agreement, except as otherwise expressly
contemplated by this Agreement, required by Law or disclosed in Section 5.4 of
the Newpark Disclosure Schedule, Newpark shall cause each of the Transferred
Entities to (i) conduct the Business in the ordinary course of business, and
(ii) use commercially reasonable efforts to preserve intact the Transferred
Entities’ respective business organizations and goodwill, keep available the
services of their respective present senior officers and key employees, and
preserve the goodwill and business relationships with customers, suppliers and
others having business relationships with them. From the date of this Agreement
through the earlier of the Closing or the termination of this Agreement, except
as otherwise contemplated by this Agreement, required by Law or disclosed in
Section 5.4 of the Newpark Disclosure Schedule, without Purchaser’s written
consent (which shall not be unreasonably withheld or delayed), Newpark shall
cause each Transferred Entity to:
(a) not (i) amend or propose to amend their respective Organizational Documents,
(ii) split, subdivide, combine or reclassify their outstanding equity interest,
(iii) declare, set aside or pay any non-cash distribution, or (iv) purchase,
redeem or otherwise acquire or dispose directly or indirectly any equity
interests or securities of any Transferred Entity;
(b) not issue, sell, transfer, pledge, dispose of, encumber or agree to issue,
sell, transfer, pledge, dispose of, or encumber, any additional equity
securities, or any options, warrants or rights of any kind with respect thereto;
(c) not sell, lease, license, pledge, dispose of or encumber any assets,
properties (whether real, personal, tangible or intangible), rights or
businesses, other than sales or dispositions of assets in the ordinary course of
business consistent with past practice that do not constitute a sale of a
business, product line, business unit or business operation;
(d) not enter into any transaction for, or make, any acquisition of any
businesses, material assets, product lines, business units, business operations,
stock or other properties, other than acquisitions in the ordinary course of
business in connection with the operation of the Business;
(e) not adopt, enter into or amend any employment, severance, special pay
arrangement or other similar arrangements or agreements with any employee
(including any Former Employee or Transferred Employee) except (i) as required
by applicable Law, (ii) as required by contractual arrangements in effect as of
the date of this Agreement, or (iii) arrangements or agreements that are entered
into or amended in the ordinary course of business consistent with past
practice;

 

38



--------------------------------------------------------------------------------



 



(f) not increase the compensation or benefits of any Transferred Employee,
except (i) as required pursuant to contractual arrangements in effect as of the
date of this Agreement and disclosed as a Material Contract in the Newpark
Disclosure Schedule or as required or permitted under this Agreement, (ii) as
required by applicable Law, or (iii) in the ordinary course of business
consistent with past practice;
(g) not adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, merger, consolidation, recapitalization or other
reorganization of any of the Transferred Entities;
(h) not settle, release, waive or compromise any Actions in any manner that,
post-Closing, restricts the operation of the Business as currently conducted or
for consideration in excess of $1,000,000 individually; or settle release, waive
or compromise any right or claim with a fair market value in excess of
$1,000,000 individually;
(i) not make any change to an accounting method for Tax purposes for any of the
Transferred Entities or make any Tax election for any Transferred Entity other
than in accordance with past practice, except in each case as required in
accordance with GAAP or applicable Law;
(j) except as may be required as a result of a change in Law or in GAAP, not
change any of the financial accounting principles or practices;
(k) not enter into any Contract which would constitute a Material Contract
outside of the ordinary course of business, or terminate or waive any material
provision of, amend or otherwise modify any material provision of a Material
Contract; and
(l) not authorize any of, or commit to do or enter into any binding Contract
with respect to any of the foregoing actions in clauses (a) through (k).
Notwithstanding anything to the contrary, Newpark and its Subsidiaries shall
have the right to remove from any Transferred Entity all cash and cash
equivalents in the manner as determined by Newpark (including by means of
dividends, the creation or repayment of intercompany debt or otherwise) subject
to the provisions of Section 2.4.
5.5 Consents. Newpark and Purchaser shall cooperate with each other to obtain
any consents required from third parties in connection with the consummation of
the transactions contemplated by this Agreement.
5.6 Public Announcements. Except as otherwise required by Law, any listing
agreement with any securities exchange or any securities exchange regulation,
each of Newpark and Purchaser will consult with the other and obtain the consent
of the other (which consent shall not be unreasonably withheld or delayed)
before issuing any press releases or any public statements with respect to this
Agreement and the transactions contemplated by this Agreement.

 

39



--------------------------------------------------------------------------------



 



5.7 No Shop. From and after the date hereof until the earlier of the termination
of this Agreement or the Closing Date, Newpark shall not, and shall cause its
Affiliates not to (and use its commercially reasonable efforts to cause its
directors, officers, employees, representatives and agents not to) do any of the
following, directly or indirectly, with any third party (other than with
Purchaser regarding the transactions contemplated by this Agreement):
(i) discuss, negotiate, authorize, assist, participate in, recommend, propose or
enter into, either as the proposed surviving, merged, acquiring or acquired
corporation, any transaction involving a merger, consolidation, business
combination, purchase or disposition of (A) the Business or a material amount of
the assets of the Transferred Entities, or (B) any membership, partnership or
other equity interest in any of the Transferred Entities (any such transaction,
an “Acquisition Transaction”), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers from any third
party in respect of an Acquisition Transaction, or (iii) furnish or cause to be
furnished to any third party any information concerning the Business or the
Transferred Entities in connection with an Acquisition Transaction.
5.8 Intercompany Accounts. On or prior to the Closing Date, all intercompany
accounts between (i) the Transferred Entities, on one hand, and (ii) Newpark and
its other Affiliates, on the other hand, shall be settled or otherwise
eliminated, except for those accounts included in the Estimated Net Working
Capital, as adjusted by the Closing Date Net Working Capital.
5.9 Termination of Intercompany Agreements. Effective at the Closing, all
Contracts, including all obligations to provide goods, services or other
benefits, between Newpark and/or any of its Subsidiaries (other than any
Transferred Entity), on the one hand, and any of the Transferred Entities, on
the other hand, shall be terminated without any party having any continuing
obligation to the other, except for (i) this Agreement, and (ii) other Contracts
listed in Section 5.9 of the Newpark Disclosure Schedule.
5.10 Use of Names, etc. Within 30 days after the Closing Date, Purchaser shall
cause the Transferred Entities to file amendments to their Organizational
Documents with the applicable Governmental Entities changing the names of the
Transferred Entities to names that do not include the words “Newpark” or any
name confusingly or misleadingly similar thereto, such amendments to be
effective as soon as practicable following the Closing Date. For the avoidance
of doubt, Purchaser and its Affiliates may use the name “Newpark” and all other
Trademarks owned or licensed by Newpark or its Affiliates and used in connection
with the Business as of the Closing on any materials distributed or available to
customers for the later of (i) 90 days after the Closing Date or (ii) the
exhaustion of inventory in existence as of the Closing Date, subject to
applicable Law, in each case, in a mutually agreed transitional manner.
Thereafter, Purchaser shall not use such Trademarks, other than (i) in a
neutral, non-trademark sense to discuss the history of the Business, or (ii) as
required by applicable Law.
5.11 Litigation Support. In the event and for so long as each party actively is
prosecuting, contesting or defending any Action by a third party in connection
with (a) any transactions contemplated under this Agreement or (b) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction involving
the Business or the Transferred Entities, and any of the foregoing require the
other party’s cooperation due to such party’s ownership of the Business or the
Transferred Entities at a relevant time, the requested party shall, and shall
cause its Subsidiaries and controlled Affiliates to, cooperate reasonably with
the requesting party and its counsel, at the requesting party’s expense for any
out-of-pocket expenses, in the prosecution, contest or defense, make available
its personnel, and provide such testimony and access to its books and records as
shall be reasonably necessary in connection with the prosecution, contest or
defense, subject to appropriate confidentiality measures.

 

40



--------------------------------------------------------------------------------



 



5.12 Noncompetition; Nonsolicitation.
(a) For the period commencing on the Closing Date and ending on the earlier of
(i) the fifth anniversary of the Closing Date, or (ii) a Newpark Change of
Control (the “Restricted Period”) neither Newpark nor any of its Subsidiaries
shall, except as permitted by this Section 5.12, engage in the business of
providing environmental services in the oil and gas industry in the United
States and Gulf of Mexico including, without limitation, the collection,
processing and disposal of crude oil, petroleum products and other oilfield
wastes, non-Hazardous Materials and NORM for generators in the United States
including refiners, manufacturers, service companies and industrial
municipalities as conducted by the Business as of the Closing Date (the “Covered
Business”); provided, that the Covered Business shall not include the processing
and disposal of environmental wastes and the providing and performance of waste
management, reclamation and disposal services in a manner substantially similar
to those which are currently provided by Newpark and its Subsidiaries (other
than the Transferred Entities), which includes but is not limited to (i) the
collection and disposal of oil and gas industry water (typically salt water
contaminated with oil) that is exempt from RCRA, which operations are currently
conducted in Oklahoma and the panhandle of Texas and are part of Newpark’s
Fluids Systems and Engineering segment, operating under the name of
Mid-Continent Completion Fluids, and (ii) the management of environmental waste
utilizing pits and other earth structures, land farming, annular injection and
offsite disposal of pit waste including the handling of NORM for the oil and gas
industry which is currently part of Newpark’s Mats and Integrated Service
segment and which was historically known as Soloco; provided, further, that such
exceptions shall not permit Newpark or any of its Subsidiaries to engage in the
business of collecting, processing and disposing of crude oil, petroleum
products and other oilfield wastes, non-Hazardous Materials, industrial wastes
and NORM for the oil and gas industry in the Gulf of Mexico. This
Section 5.12(a) shall cease to be applicable to any Person at such time as it is
no longer an Affiliate or Subsidiary of Newpark.
(b) Notwithstanding the provisions of Section 5.12(a), nothing in this Agreement
shall preclude, prohibit or restrict Newpark or any of its Affiliates or
Subsidiaries from (i) acquiring, owning or holding up to 10% of the outstanding
securities of any entity whose securities are listed and traded on a national
securities exchange or market or any securities required to be registered under
the Securities Exchange Act of 1934; or (ii) engaging in any manner in any
business activity that would otherwise violate this Section 5.12 that is
acquired from any Person (an “Acquired Business”) or is carried on by any Person
that is acquired by or combined with Newpark or a Subsidiary of Newpark at any
time during the Restricted Period (an “Acquired Company”); provided, that, if
the aggregate consolidated revenues of the Acquired Business or the Acquired
Company for the fiscal year ending prior to the completion of such purchase or
acquisition is in excess of 5% of the consolidated revenues of Newpark and its
Subsidiaries for the fiscal year ending prior to such purchase or acquisition
(the “Divestiture Threshold”), then, as soon as promptly practicable, Newpark or
such Subsidiary shall dispose or agree to dispose of all or a portion of the
Acquired Business or the Acquired Company so that the aggregate consolidated
revenues for the fiscal year ending prior to the completion of such purchase or
acquisition of the remaining portion of the Acquired Business or the Acquired
Company shall be less than the Divestiture Threshold.

 

41



--------------------------------------------------------------------------------



 



(c) During the Restricted Period, neither Newpark nor any of its Subsidiaries
shall, directly or indirectly, solicit for employment or employ any Transferred
Employee (other than any Person set forth in Section 5.12(c) of the Newpark
Disclosure Schedule); provided, however, that this Section 5.12(c) shall not
prohibit Newpark or any of its Subsidiaries from making general solicitations
not specifically targeted at the Transferred Employees and employ persons in
connection with such general solicitations or, on and after the first
anniversary of the Closing Date, from employing or hiring any person who
initiates discussions regarding employment without any solicitation by Newpark
or any of its Subsidiaries.
5.13 Labor Matters.
(a) Following the Closing until ninety (90) days thereafter, neither the
Purchaser, the Transferred Entities nor any Affiliates thereof shall cause any
“employment losses” (as that term is defined in the Worker Adjustment and
Retraining Notification Act (“WARN Act”)) that would give rise to any
obligations or liabilities of Newpark or its Affiliates under the WARN Act.
(b) Newpark, Newpark Texas and the Purchaser shall cooperate in connection with
any required notification to, or any required consultation with, the employees,
employee representatives, work councils, unions, labor boards and relevant
Governmental Entities concerning the transactions contemplated by this
Agreement.
5.14 Environmental Inspection.
(a) Promptly following the execution of this Agreement, Purchaser shall commence
its review of the environmental condition of the assets of the Transferred
Entities which review shall include such environmental reports (both Phase I and
Phase II) prepared by independent third parties as may be made available to
Purchaser (the “Third Party Environmental Reports”). Newpark acknowledges that
CCS and Purchaser (i) have recently received the Third Party Environmental
Reports regarding the assets of the Transferred Entities, (ii) did not set the
scope and nature of such Third Party Environmental Reports, and (iii) may
require additional testing and inspection to confirm the environmental condition
of the assets of the Transferred Entities based upon a review of the Third Party
Environmental Reports and such additional Environmental Reports as obtained by
Purchaser. Provided that Newpark has received at least forty-eight (48) hours’
prior written notice of any access and has consented in writing to such access
(which consent shall not to be unreasonably withheld, conditioned or delayed),
Newpark shall permit, and shall cause the Transferred Entities to permit, CCS,
Purchaser and their respective representatives and specialists to have access to
the assets of the Transferred Entities during all reasonable business hours
prior to June 1, 2008 for the purpose of completing any Phase II environmental
testing and reports regarding the assets of the Transferred Entities as may be
required by CCS or Purchaser, in their reasonable discretion and based upon the
Environmental Reports. CCS and Purchaser shall take all reasonable actions in
connection with such access to minimize the interference with the assets,
operations and business of Newpark and the Transferred Entities. The parties
agree that the environmental site assessment shall be performed for each of the
Owned Real Property and Leased Real Property sites as Purchaser may

 

42



--------------------------------------------------------------------------------



 



determine and that such assessment shall conform, in all material respects, to
the standard of the “Standard Practice for Environmental Site Assessments: Phase
I Environmental Site Assessment Process,” known as ASTM E1527-05 (“ASTM
E1527-05”). In connection with such environmental site assessment, Newpark
shall, and shall cause each of the Transferred Entities to, reasonably cooperate
with Purchaser and provide to Purchaser and its representatives copies of such
records and documents (in addition to the “helpful documents” as defined below)
as may be reasonably requested. Newpark shall identify a “key site manager” with
“good knowledge of the uses and physical characteristics of the property,” both
as defined in ASTM E1527-05, for purposes of the required interview with respect
to the Owned Real Property and Leased Real Property. Interviewees shall be as
specific as reasonably possible to the extent of their knowledge, and shall
answer in good faith to the extent of their knowledge pursuant to and as defined
in ASTM E1527-05. The key site manager shall promptly identify and provide the
Purchaser and its representatives all “helpful documents” (as defined in ASTM
E1527-05) that are within the possession or control of such key site manager.
(b) As soon as reasonably practicable, but in any event no later than June 1,
2008 (the interim period between the execution of this Agreement and June 1,
2008 being referred to as the “Environmental Inspection Period”), Purchaser
shall (i) provide to Newpark a copy of each environmental report received by
Purchaser relating to the Phase I environmental site assessments (individually,
a “Phase I Report” and collectively, the “Phase I Reports”) and the Phase II
environmental site assessments (individually a “Phase II Report” and
collectively, the “Phase II Reports”), and (ii) notify Newpark in writing of any
alleged “recognized environmental conditions” (as defined in ASTM E1527 05)
adversely affecting any Owned Real Property or Leased Real Property (any
environmental conditions reflected in a Phase I Report, Phase II Report or Third
Party Environmental Report (collectively, an “Environmental Report”) identified
in such notice is referred to as an “Alleged Recognized Environmental
Condition”). The notice (“Notice of Alleged Recognized Environmental
Conditions”) shall include a description and reasonably detailed explanation
(including all reports and other supporting documentation) of each Alleged
Recognized Environmental Condition being claimed, and a value that Purchaser, in
good faith, attributes to each Alleged Recognized Environmental Condition.
Newpark and Purchaser shall promptly meet in an attempt to mutually agree upon a
proposed resolution of any such Alleged Recognized Environmental Conditions and
the costs related thereto. If Purchaser and Newpark are not able to agree upon a
proposed resolution of any Alleged Recognized Environmental Condition and the
costs related thereto on or before the date that is five (5) days prior to the
Outside Date, such dispute shall be resolved by arbitration in accordance with
Section 5.14(d) below. Alleged Recognized Environmental Conditions not included
in a Notice of Alleged Recognized Environmental Conditions provided to Newpark
on or before June 1, 2008 in accordance with this Section 5.14 may not
thereafter be asserted under this Section 5.14 as an adjustment to the Purchase
Price or as a right to terminate this Agreement.

 

43



--------------------------------------------------------------------------------



 



(c) In the event an Environmental Report shall identify an Alleged Recognized
Environmental Condition and Purchaser shall provide Newpark a Notice of Alleged
Recognized Environmental Condition in accordance with Section 5.14(b), the
following provisions shall apply:
(i) If the aggregate cost to resolve any and all Alleged Recognized
Environmental Conditions as finally determined in accordance with this
Section 5.14 the “Alleged Recognized Environmental Cost”) is less than
$1,000,000, (A) Purchaser shall assume all risks and responsibilities with
respect to such Alleged Recognized Environmental Conditions and shall have no
right to seek indemnification under Article X with respect thereto, (B) the
Purchase Price shall not be adjusted as a result of any such Alleged Recognized
Environmental Cost, and (C) Purchaser shall have no right to terminate this
Agreement as a result of such Alleged Recognized Environmental Conditions.
(ii) If the Alleged Recognized Environmental Cost is equal to or greater than
$1,000,000 and less than $2,000,000, (A) Purchaser shall assume all risks and
responsibilities with respect to such Alleged Recognized Environmental
Conditions and shall have no right to seek indemnification under Article X with
respect thereto, (B) the Purchase Price shall be reduced by the amount of the
Alleged Recognized Environmental Cost in excess of $1,000,000, and (C) Purchaser
shall have no right to terminate this Agreement as a result of such Alleged
Recognized Environmental Conditions.
(iii) If the Alleged Recognized Environmental Cost is equal to or greater than
$2,000,000, Newpark shall have the option to cure or otherwise remediate, at its
sole cost and expense, a portion of the Alleged Recognized Environmental
Conditions in accordance with this Section 5.14(c)(iii) by providing Purchaser
written notice thereof within five (5) days of the final determination of the
Alleged Recognized Environmental Costs pursuant to this Section 5.14. If Newpark
fails to timely exercise its option as herein provided, Newpark shall be deemed
to have elected not to exercise its option to cure or otherwise remediate all or
any portion of the Alleged Recognized Environmental Conditions. If Newpark
notifies Purchaser that Newpark is not exercising its option, or Newpark fails
to timely exercise its option as herein provided and is deemed to have elected
not to exercise its option to cure or remediate the Alleged Recognized
Environmental Conditions, Purchaser shall have the right to elect to either
terminate this Agreement or to continue this Agreement and Purchaser must
provide Newpark written notice, within thirty (30) days of the date upon which
the Alleged Recognized Environmental Cost is finally determined in accordance
with this Section 5.14 of its election. If Purchaser fails to timely provide
such notice to Newpark, this Agreement shall be deemed to have been terminated,
without any further action of any party hereto, pursuant to Section 9.1(a)(vii)
below.
If Newpark does exercise its option to cure or remediate under this
Section 5.14(c)(iii), Newpark shall undertake to cure or remediate one or more
of the Alleged Recognized Environmental Conditions selected by Newpark (the
“Selected Alleged Recognized Environmental Conditions”) so that the aggregate
Alleged Recognized Environmental Cost for the remaining Alleged Recognized
Environmental Conditions (the “Remaining Alleged Recognized Environmental
Conditions”) does not equal or exceed $2,000,000. Newpark shall complete the
cure or remediation of the Selected Alleged Recognized Environmental Conditions
as soon as practicable but in any event not later than six (6) months following
the date Newpark delivers Purchaser notice of Newpark’s election to exercise the
option herein to cure or remediate the Selected Alleged Recognized Environmental
Conditions. If, following the cure or remediation of the Selected Alleged
Recognized Environmental Conditions, the Alleged Recognized

 

44



--------------------------------------------------------------------------------



 



Environmental Cost of the Remaining Alleged Recognized Environmental Conditions
is more than $1,000,000 but less than $2,000,000, (A) Purchaser shall assume all
risks and responsibilities with respect to such Remaining Alleged Recognized
Environmental Conditions and shall have no right to seek indemnification under
Article X with respect thereto, (B) the Purchase Price shall be reduced by the
amount of the Alleged Recognized Environmental Cost for the Remaining Alleged
Recognized Environmental Conditions in excess of $1,000,000, and (C) Purchaser
shall have no right to terminate this Agreement as a result of such Remaining
Alleged Recognized Environmental Conditions. If, following the cure or
remediation of the Selected Alleged Environmental Conditions, the Alleged
Recognized Environmental Cost of the Remaining Alleged Recognized Environmental
Conditions is less than $1,000,000, (A) Purchaser shall assume all risks and
responsibilities with respect to such Remaining Alleged Recognized Environmental
Conditions and shall have no right to seek indemnification under Article X with
respect thereto, (B) the Purchase Price shall not be adjusted as a result of any
such Alleged Recognized Environmental Cost, and (C) Purchaser shall have no
right to terminate this Agreement as a result of such Remaining Alleged
Recognized Environmental Conditions.
If Newpark does not elect, or is deemed to have not elected, to cure or
remediate any Alleged Recognized Environmental Conditions and Purchaser timely
elects to continue with the transactions contemplated herein, (A) Purchaser
shall assume all risks and responsibilities with respect to such Alleged
Recognized Environmental Conditions and shall have no right to seek
indemnification under Article X with respect thereto, (B) the Purchase Price
shall be reduced by the amount of $1,000,000, and (C) Purchaser shall be deemed
to have waived any right to terminate this Agreement as a result of such Alleged
Recognized Environmental Conditions.
(d) Any dispute relating to an Alleged Recognized Environmental Condition and
the cost of any proposed or acceptable resolution thereof (an “Environmental
Dispute”), shall be settled by binding arbitration. Any such arbitration
proceeding shall be conducted by one arbitrator mutually agreeable to Newpark
and Purchaser. In the event that within ten (10) Business Days after submission
of any Environmental Dispute to arbitration, Newpark and Purchaser cannot
mutually agree on one arbitrator, Newpark and Purchaser shall each select one
arbitrator, and the two arbitrators so selected shall select a third arbitrator
who will arbitrate the Environmental Dispute on his own. The decision of the
arbitrator shall be binding and conclusive upon the parties to this Agreement.
Such decision shall be written and shall be supported by written findings of
fact and conclusions which shall set forth the determination of such arbitrator.
Any such arbitration shall be held in Houston, Texas, under the commercial rules
then in effect of the American Arbitration Association. Newpark and Purchaser
shall equally share the fees of the arbitrator and applicable administrative
fees and shall otherwise pay their respective costs and expenses in connection
therewith.
5.15 Bayou Choctaw Site. Between the date of this Agreement and the Closing
Date, Newpark shall cause NESI to transfer and convey to Newpark or one of its
Affiliates the real property commonly referred to as the “Bayou Choctaw” site
located in West Baton Rouge Parish, Louisiana (the “Bayou Choctaw Property”).

 

45



--------------------------------------------------------------------------------



 



5.16 NEWS Assets. Between the date of this Agreement and the Closing Date,
Newpark shall cause one or more of the Transferred Entities to transfer and
convey to Newpark Environmental Water Solutions, LLC (“NEWS”) the permits
described in Section 5.4 of the Newpark Disclosure Schedule that are held by the
Transferred Entities for the benefit and use by NEWS (the “NEWS Permits”) in
connection with the business operations conducted by NEWS which are not within
the Business being acquired by Purchaser.
5.17 Post-Closing Covenants.
(a) Not later than sixty (60) days following the Closing, Purchaser shall either
(i) cause Newpark to be fully and unconditionally released in a writing
reasonably satisfactory to Newpark from all obligations of Newpark under that
certain Corporate Guaranty dated December 23, 2005 by and between Newpark and
General Electric Capital Corporation (the “Corporate Guaranty”), or (ii) fully
satisfy and discharge all obligations to which the Corporate Guaranty relates
and provide Newpark with evidence thereof satisfactory to Newpark.
(b) Promptly following the Closing, Newpark and Purchaser shall cooperate in
good faith to obtain the consent of the Greater LaFourche Port Commission to the
sublease of that certain tract of land described in Section 5.17(b) of the
Newpark Disclosure Schedule by NESI to DFI and upon receipt of such consent,
Purchaser (or NESI) and DFI shall enter into a sublease agreement (the “Fourchon
Sublease”) consistent with the terms and provisions set forth in Section 5.17(b)
of the Newpark Disclosure Schedule and otherwise in a form mutually acceptable
to Newpark and Purchaser.
ARTICLE VI
EMPLOYEE MATTERS COVENANTS
6.1 Employees and Compensation.
(a) Newpark shall update Section 3.10(f) of the Newpark Disclosure Schedule as
of two (2) Business Days prior to the Closing Date to reflect the Transferred
Employees as of the Closing Date.
(b) Except as set forth on Schedule 6.1(b) of the Newpark Disclosure Schedule,
from the Closing Date through the first anniversary of the Closing Date,
Purchaser shall provide, or shall cause the Transferred Entities to provide, the
Transferred Employees with compensation (including bonuses, commissions and/or
other annual incentive opportunities) and employee benefits that in the
aggregate are not substantially less favorable than the compensation and
benefits provided by Newpark and its Affiliates as of immediately prior to the
Closing Date and as set forth in Sections 3.10(a), 3.10(f) and 6.2(f) of the
Newpark Disclosure Schedule. Nothing in the foregoing provision or otherwise
shall in any way alter the “at will” nature of the employment relationship
between any Transferred Employee, on the one hand, and any Transferred Entity,
on the other hand.

 

46



--------------------------------------------------------------------------------



 



6.2 Welfare Benefits Plans.
(a) Effective as of the Effective Time and to the extent permitted by applicable
Law, Purchaser shall permit each Transferred Employee to enroll in Welfare Plans
provided by Purchaser or its Affiliates to their employees on the Closing Date
which are consistent with Section 6.1(b).
(b) Subject to the provisions of Section 6.2(a) and the conditions stated below,
with respect to the coverage of the Transferred Employees under the group health
plans provided by Purchaser or its Affiliates, (i) each such employee’s credited
service with Newpark and its Affiliates shall be credited against any waiting
period applicable to eligibility for enrollment of new employees under
Purchaser’s group health plans; (ii) limitations on benefits due to pre-existing
conditions shall be waived (or, if such a waiver is not otherwise required by
applicable Laws, Purchaser shall use commercially reasonable efforts to have
them waived), to the extent waived under the corresponding Benefit Plan for any
Transferred Employee enrolled in any group health plan maintained by Newpark and
its Affiliates as of the Closing Date; and (iii) any out of pocket annual
maximums and deductibles taken into account under the Newpark group health plan
for any Transferred Employee from and after January 1, 2008 to the Closing Date,
shall to the extent permitted under Purchaser’s group health plans, be credited
under said group health plans. Notwithstanding anything to the contrary herein,
Purchaser’s obligations in this Section 6.2(b) are subject to and conditioned
upon satisfaction of all of the following conditions: (i) copies of all group
health plan records pertaining to out of pocket annual maximums, deductibles and
similar costs incurred by Transferred Employees under the Newpark group health
plans shall be provided to the insurance carriers providing group health
benefits to employees of Purchaser or its Affiliates; (ii) only expenses
incurred from and after January 1, 2008, will be credited; and (iii) the
insurance carriers that provide group health benefits to Purchaser’s employees
shall receive certificates of creditable coverage for all of the Transferred
Employees and their dependents.
(c) Purchaser shall be responsible for providing the notices and making
available COBRA Continuation Coverage for all Transferred Employees and their
respective covered dependents whose qualifying events (as defined in Code
Section 4980B) occur on or after the Closing Date. Newpark shall continue to be
responsible for providing the notices and making available COBRA Continuation
Coverage, for all of the Former Employees and their respective covered
dependents whose qualifying events (as defined in Code Section 4980B) occur
prior to the Closing Date.
(d) Notwithstanding anything in this Agreement to the contrary, if any
Transferred Employee has become disabled (within the meaning of the applicable
Welfare Plan maintained by Newpark or its Affiliates that provides short-term or
long-term disability benefits) prior to the Closing Date, Newpark and/or its
Affiliates will retain liability for the provision of disability benefits
payable to such Transferred Employee under Newpark’s Welfare Plans, if any, with
respect to such disability (but not with respect to any reoccurrence of such a
disability after such Transferred Employee returns to active service on or
following the Closing Date). From and after the Closing Date, any right to
reemployment for any Transferred Employees who are on short-term or long-term
disability as of immediately prior to the Effective Time shall be the obligation
of Purchaser and its Affiliates and not of Newpark and its Affiliates.
(e) From and after the Effective Time, (i) Purchaser shall assume and honor or
shall cause the Transferred Entities to assume and honor, all unpaid vacation or
other paid time off days of the Transferred Employees that accrued prior to the
Effective Time, and (ii) Purchaser shall sponsor a vacation and paid time off
policy that applies to each Transferred Employee and shall take into account
service with Newpark and its Affiliates as provided in Section 6.3(a).

 

47



--------------------------------------------------------------------------------



 



(f) Subject to the limitations set forth in Section 2.1(b)(ii), Purchaser shall
provide Transferred Employees whose employment is terminated during the
six-month period immediately following the Closing Date severance pay and
benefits on the terms and conditions set forth in Section 6.2(f) of the Newpark
Disclosure Schedule. Notwithstanding the foregoing, Purchaser and the
Transferred Entities shall not be under any obligation to continue the
employment of any individual for any period of time following the Closing as a
result of any provision of this Agreement.
6.3 Miscellaneous Employee Issues.
(a) For all purposes under the employee benefit plans, practices or arrangements
of Purchaser and its Affiliates (including the Transferred Entities) providing
benefits to any Transferred Employee after the Closing Date, each Transferred
Employee shall be credited with all years of service for which such Transferred
Employee was credited before the Effective Time under any similar employee
benefit plans, practices or arrangements of Newpark and its Affiliates.
(b) No provision of this Agreement shall create any third party beneficiary or
other rights in any employee (including any beneficiary or dependent thereof) or
any other persons in respect of continued employment with any of Newpark,
Newpark Texas, Purchaser or the Transferred Entities or any of their respective
Affiliates, and no provision of this Agreement shall create any such rights in
any such persons with respect to any benefits that may be provided, directly or
indirectly, under any Plan, policy or arrangement which may be established or
maintained by Newpark, Newpark Texas, the Transferred Entities or Purchaser.
(c) Notwithstanding anything to the contrary herein, Newpark and its Affiliates
hereby covenant and agree that, following the Closing, any confidentiality
provision in any agreement between Newpark or any Affiliate and any Transferred
Employee, together with any confidentiality obligation of any Transferred
Employee arising under the Law in favor of Newpark and its Affiliates, shall not
prohibit any such Transferred Employee’s use, post-Closing, of any confidential
information solely relating to the Business and for the benefit of the
Transferred Entities and their Affiliates. In addition, Newpark and its
Affiliates hereby covenant and agree that any non-competition provision in any
agreement between Newpark or any Affiliate and any Transferred Employee shall
not prohibit a Transferred Employee’s activities, post-Closing, solely relating
to the Business and for the benefit of the Transferred Entities and their
Affiliates. Any Transferred Employee that, in the absence of this Agreement,
would be bound by any such confidentiality or non-competition provisions in
favor of Newpark and its Affiliates post-Closing, shall be a third-party
beneficiary of this Agreement solely with respect to this Section 6.3(c).

 

48



--------------------------------------------------------------------------------



 



ARTICLE VII
TAX MATTERS
7.1 Liability for Taxes and Related Matters.
(a) Newpark Liability for Taxes. Except for the amounts recorded as a liability
in the calculation of the Estimated Net Working Capital, as adjusted by the
Closing Date Net Working Capital, Newpark shall be liable for and indemnify
Purchaser for all Taxes imposed on or due from the Transferred Entities (i) for
any taxable year or period that ends on or before the Effective Time (a
“Pre-Closing Period”), and (ii) with respect to any taxable year or period
beginning before and ending after the Effective Time (a “Straddle Period”), the
portion of such taxable year ending on and including the Effective Time. Newpark
shall be entitled to any refund of Taxes of the Transferred Entities received
for any Pre-Closing Period and any portion of a Straddle Period ending on and
including the Closing Date, except to the extent any such refunds have been
taken into account as a Current Asset in computing Net Working Capital.
(b) Purchaser Liability for Taxes. Purchaser shall be liable for and indemnify
Newpark for all Taxes imposed on or due from the Transferred Entities for any
taxable year or period that begins after the Effective Time (a “Post-Closing
Period”) and, with respect to any Straddle Period, the portion of such taxable
year beginning after the Effective Time.
(c) Taxes for Straddle Periods. To the extent permitted by Law or administrative
practice, the taxable year of the Transferred Entities shall be closed at the
Effective Time. To the extent that the taxable year of the Transferred Entities
is not closed pursuant to the previous sentence and it is therefore necessary to
determine the liability for Taxes for a Straddle Period, the determination of
the Taxes for the portion of the year or period ending on, and for the portion
of the year or period beginning after, the Effective Time shall be determined by
assuming that the Transferred Entities had a taxable year or period which ended
at the Effective Time, except that exemptions, allowances or deductions that are
calculated on an annual basis (other than net operating losses and tax credits
carried forward from years ending prior to the Effective Time), shall be
prorated on the basis of the number of days in the annual period elapsed through
the Effective Time as compared to the number of days in the annual period
elapsing after the Effective Time. Net operating losses and tax credits carried
forward from years ending prior to the Effective Time shall be allocated first,
to the extent that they can be utilized, to the taxable year or period ending on
the Effective Time.
(d) Adjustment to Purchase Price. Any payment by Purchaser or CCS, on the one
hand, or Newpark, on the other hand, pursuant to Section 2.4 or Article X and
any Tax indemnification payment pursuant to this Section 7.1 will be treated as
an adjustment to the Purchase Price for all Tax purposes. The indemnification
obligations contained in Sections 7.1(a) and 7.1(b) above shall survive the
Closing Date until seventy-five (75) days following the expiration of the
statutory periods of limitations (including any extensions to such limitations
periods agreed to by Newpark or the Purchaser, as the case may be).

 

49



--------------------------------------------------------------------------------



 



(e) Tax Returns. Newpark shall file, or cause to be filed, when due all Tax
Returns that are required to be filed by or for the Transferred Entities for
taxable years or periods ending on or before the Effective Time, and Purchaser
shall file, or cause to be filed, when due all Tax Returns that are required to
be filed by or for the Transferred Entities for taxable years or periods ending
after the Effective Time. If Newpark could be liable for any Taxes with respect
to any Tax Return filed by Purchaser, Purchaser shall (i) cause such Tax Return
to be prepared on a basis which is consistent with the Transferred Entities’ Tax
Returns previously filed and in accordance with past practices unless otherwise
required (rather than permitted) by the Code and/or Treasury Regulations at such
time, (ii) deliver a copy of such Tax Return along with accompanying work papers
to Newpark not less than thirty (30) days prior to the due date (as extended, if
applicable) for the filing of such Tax Return (the “Due Date”), (iii) if, at any
time prior to the Due Date, Newpark notifies Purchaser that Newpark objects to
any item reflected on such Tax Return which item may affect Newpark’s liability
for Taxes, Purchaser shall, prior to the Due Date, make any and all changes to
such item or items reasonably requested by Newpark and Purchaser shall not file
any such Tax Return until it has made such reasonable changes and received
Newpark’s agreement thereto (not to be unreasonably withheld). If Purchaser has
fully complied with this Section 7.1(e) with respect to a Tax Return to be filed
by Purchaser, Newpark shall pay Purchaser the Taxes for which Newpark is liable
pursuant to Section 7.1(a) but which are payable with such Tax Return within
five (5) Business Days (x) prior to the Due Date for the filing of such Tax
Returns or (y) after the date that Purchaser has provided Newpark with the
revised Tax Return referred to in clause (iii) of the previous sentence,
whichever is later. If Purchaser fails to satisfy any of its obligations
pursuant to this Section 7.1(e) with respect to any Tax Return, Newpark shall,
in addition to any other remedies available to Newpark, have no obligation to
indemnify Purchaser for any Taxes reflected on such Tax Return.
(f) Contest Provisions. Purchaser shall promptly notify Newpark in writing upon
receipt by Purchaser, any of its Affiliates or the Transferred Entities of
notice of any pending, proposed, threatened or actual Tax audit or Tax
deficiency, assessment or other claim which may affect the Taxes for any
Pre-Closing Period or any Straddle Period for which Newpark would be liable
pursuant to Section 7.1(a). Newpark shall promptly notify Purchaser in writing
upon receipt by Newpark, Newpark Texas or any of their Affiliates of notice of
any pending, proposed, threatened or actual Tax audit or Tax deficiency,
assessment or other claim which may affect the Taxes for any Straddle Period for
which Purchaser would be liable pursuant to Section 7.1(b). Newpark shall have
the sole right to control the defense in any Tax audit or administrative court
proceeding (a “Tax Contest”) relating to any Pre-Closing Period and to employ
counsel and other advisors of its choice at its expense, provided that Purchaser
(together with its counsel and other advisors) shall be entitled, at its sole
cost, to participate in (but not control) any proceeding relating to any such
Pre-Closing Period. In the event Newpark shall have the right to control any
such Tax Contest, Purchaser shall, upon request of Newpark, execute any such
document and take such other action as may be reasonably requested by Newpark to
obtain an extension of the period during which the taxable year or period to
which such Tax Contest relates remains subject to further audit or examination.
In the event of any Tax Contest relating to a Straddle Period of the Transferred
Entities, (i) to the extent the issues can be separated into those for which
Newpark would be liable under Section 7.1(a) and those for which Purchaser would
be liable under Section 7.1(b), then each of Newpark, on the one hand, and
Purchaser, on the other, shall control the defense of those issues for which it
would be liable, employing counsel and other advisors of its own choice, at its
expense, (ii) with respect to all other issues, Purchaser shall be entitled to
control the defense employing counsel and other advisors of its choice at its
expense, provided that Newpark (along with counsel and other advisors of its
choice) shall be entitled to participate in the defense of and to take over such

 

50



--------------------------------------------------------------------------------



 



defense if Purchaser is not prosecuting the defense diligently, vigorously and
professionally. Neither Purchaser nor the Transferred Entities may agree to
settle any Tax claim which may affect the Taxes for which Newpark or its
Affiliates would be liable under Section 7.1(a) without the prior written
consent of Newpark, which consent shall not be unreasonably withheld. Further,
neither Newpark nor any of its Affiliates may agree to settle any Tax claim
which may affect the Taxes for which Purchaser or the Transferred Entities would
be liable under Section 7.1(b) without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld.
7.2 Transfer Taxes. Any transfer taxes (excluding income taxes or capital gain
taxes) arising from the sale of the Acquired Interests shall be borne by
Purchaser.
ARTICLE VIII
CONDITIONS TO OBLIGATIONS TO CLOSE
8.1 Conditions to Obligation of Each Party to Close. The respective obligations
of each party to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction or waiver at or prior to the Closing Date
of the following conditions:
(a) HSR Act. Any waiting period (and any extension thereof) applicable to the
consummation of the transactions contemplated by this Agreement under the HSR
Act shall have expired or been terminated.
(b) No Injunctions. No injunction or other order issued by any court of
competent jurisdiction preventing the consummation of the Sale shall be in
effect.
(c) No Illegality. No Law shall have been enacted, entered, promulgated and
remain in effect that prohibits or makes illegal consummation of the Sale.
(d) Alleged Recognized Environmental Cost. The amount of any Alleged Recognized
Environmental Cost, and any resulting adjustment to the Purchase Price, shall
have either been mutually agreed to by Newpark and the Purchaser or otherwise
determined in accordance with Section 5.14(d).
8.2 Conditions to Purchaser’s Obligation to Close. The obligations of Purchaser
to effect the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver by Purchaser on or prior to the Closing Date of all
of the following conditions:
(a) Representations and Warranties. The representations and warranties of
Newpark set forth in this Agreement that are qualified as to materiality shall
be true and correct and the representations and warranties of Newpark set forth
in this Agreement that are not so qualified shall be true and correct in all
material respects, in each case on the date of this Agreement and on the Closing
Date as though made on the Closing Date, except those representations and
warranties that address matters only as of a particular date or only with
respect to a specific period of time, which need only be true and correct (or
true and correct in all material respects, as applicable) as of such date or
with respect to such period; provided, however, that a breach of any of the
foregoing representations and warranties shall not constitute the
non-fulfillment of the foregoing condition if such breach is capable of cure,
and such breach is actually cured, by the earlier of (i) thirty (30) calendar
days after written notice thereof from Purchaser and (ii) the Outside Date.

 

51



--------------------------------------------------------------------------------



 



(b) Covenants and Agreements. The covenants and agreements of Newpark, DFI and
Newpark Texas to be performed or complied with on or before the Closing Date in
accordance with this Agreement including, without limitation, the delivery of
the items described in Section 2.3(b)(i), shall have been duly performed or
complied with in all material respects.
(c) Officer’s Certificate. Purchaser shall have received a certificate, dated as
of the Closing Date and signed on behalf of Newpark by an executive officer of
Newpark, stating that the conditions specified in Section 8.2(a) and
Section 8.2(b) have been satisfied.
(d) Releases of Liens and Indebtedness. The Purchaser shall have received
reasonable evidence that (i) the Transferred Interests and all assets held by
the Transferred Entities shall have been released from any and all Liens (other
than Permitted Liens), and (ii) the Transferred Entities shall have been
released from all guaranties or other liability with respect to Newpark’s funded
Indebtedness.
(e) No Material Adverse Effect. No Material Adverse Effect shall have occurred,
nor shall any event or circumstance have occurred which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(f) FIRPTA. Newpark shall deliver to Purchaser at the Closing a duly executed
and acknowledged certificate, in customary form and substance reasonably
acceptable to Purchaser and in compliance with the Code and Treasury
Regulations, certifying such facts as to establish that the sale of the Acquired
Interests is exempt from withholding pursuant to Section 1445 of the Code.
(g) Lafayette Sublease. Newpark Mats and Integrated Services LLC (“NMIS”) and
NESI shall have entered into a sublease (the “Lafayette Sublease Agreement”) of
the office space described in Section 8.2(g) of the Newpark Disclosure Schedule
on terms and provisions consistent with those set forth on Section 8.2(g) of the
Newpark Disclosure Schedule and otherwise in a form mutually acceptable to
Newpark and Purchaser. Newpark shall also deliver to Purchaser at the Closing
evidence of the consent, if any, required from the lessor in a form reasonably
acceptable to Purchaser.
(h) Other. Purchaser shall have received reasonable evidence of the satisfaction
of any additional conditions to Purchaser’s obligations to close as set forth in
Section 8.2(h) of the Newpark Disclosure Schedule.

 

52



--------------------------------------------------------------------------------



 



8.3 Conditions to DFI’s and Newpark Texas’ Obligations to Close. The obligations
of DFI and Newpark Texas to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver by Newpark on or prior
to the Closing Date of all of the following conditions:
(a) Representations and Warranties. The representations and warranties of
Purchaser set forth in this Agreement that are qualified as to materiality shall
be true and correct and the representations and warranties of Purchaser set
forth in this Agreement and that are not so qualified shall be true and correct
in all material respects, in each case on the date of this Agreement and on the
Closing Date as though made on the Closing Date, except those representations
and warranties that address matters only as of a particular date or only with
respect to a specific period of time, which need only be true and correct (or
true and correct in all material respects, as applicable) as of such date or
with respect to such period; provided, however, that a breach of any of the
foregoing representations and warranties shall not constitute the
non-fulfillment of the foregoing condition if such breach is capable of cure and
such breach is actually cured, by the earlier of (i) thirty (30) calendar days
after written notice thereof from Newpark and (ii) the Outside Date.
(b) Covenants and Agreements. The covenants and agreements of Purchaser to be
performed or complied with on or before the Closing Date in accordance with this
Agreement including, without limitation, the delivery of the items described in
Section 2.3(b)(ii), shall have been duly performed or complied with in all
material respects.
(c) Officer’s Certificate. Newpark shall have received a certificate, dated as
of the Closing Date and signed on behalf of Purchaser by an executive officer of
Purchaser, stating that the conditions specified in Section 8.3(a) and
Section 8.3(b) have been satisfied.
ARTICLE IX
TERMINATION
9.1 Termination.
(a) Subject to the provisions of this Section 9.1, this Agreement may be
terminated at any time prior to the Closing:
(i) by mutual written consent of Newpark and Purchaser;
(ii) by Newpark if CCS (or Purchaser) shall not have filed on or before May 1,
2008 with the DOJ and FTC the notification and report form required to be filed
by CCS (or Purchaser) for the transactions contemplated hereby pursuant to the
HSR Act;
(iii) by Purchaser if Newpark shall not have filed on or before May 1, 2008 with
the DOJ and FTC the notification and report form required to be filed by Newpark
for the transactions contemplated hereby pursuant to the HSR Act;
(iv) by either Newpark, on the one hand, or Purchaser, on the other hand, if the
Closing shall not have occurred on or before July 1, 2008 (the “Outside Date”);
provided, however, that (A) either Newpark or Purchaser may, at its sole
discretion, extend the Outside Date on one or more occasions for an aggregate
period not to exceed forty-five (45) days if all other conditions to
consummation of the transactions contemplated by this Agreement are satisfied or
capable of then being satisfied, and the sole reason that such transactions have
not been consummated by such date is that the condition set forth in
Section 8.1(a) has not been satisfied, provided, that the extension may be
increased to a period not to exceed seventy-five (75) days if a Divestiture is
required and any dispute with respect to the Agreed Value is submitted to an
Accounting Arbitrator or a valuation expert in accordance with Section 5.2(e),
provided, further, that the Outside Date shall

 

53



--------------------------------------------------------------------------------



 



not be extended for a period in excess of five (5) Business Days following the
later to occur of the date upon which the waiting period (or any extension
thereof) under the HSR Act shall have expired or been terminated, or the date
upon which a determination of the Agreed Value is made, (B) either Newpark or
Purchaser may, at its sole discretion, extend the Outside Date on one or more
occasions for an aggregate period not to exceed forty-five (45) days if one or
more Environmental Disputes shall have been submitted to arbitration in
accordance with Section 5.14(d), provided, that the Outside Date shall not be
extended for a period in excess of five (5) Business Days following the date
upon which the arbitrator shall have delivered his written decision with respect
to such Environmental Disputes, (C) either Newpark or Purchaser may, at its sole
discretion, extend the Outside Date (as same may have been extended) until the
sooner to occur of (1) the expiration of Purchaser’s thirty (30) day notice
period provided for in Section 5.14(c)(iii), or (2) five (5) Business Days
following the Purchaser’s delivery of its notice under Section 5.14(c)(iii) that
Purchaser is electing to continue with the transactions contemplated by this
Agreement, (D) either Newpark or Purchaser may, at its sole discretion, extend
the Outside Date (as same may have been extended) up to six (6) months if
Newpark exercises its option under Section 5.14(c)(iii) to cure or remediate the
Selected Alleged Recognized Environmental Conditions, (E) either Newpark or
Purchaser may, at its sole discretion, extend the Outside Date on one or more
occasions for an aggregate period not to exceed thirty (30) days if a dispute
with respect to LTM EBITDA shall have been submitted to an Accounting Arbitrator
in accordance with Section 9.1(b), provided, that the Outside Date shall not be
extended for a period in excess of five (5) Business Days following the date on
which the Accounting Arbitrator shall have delivered his written decision with
respect to any such dispute, and (F) the right to terminate this Agreement under
this Section 9.1(a)(iv) shall not be available to any party to this Agreement
whose failure to comply or perform in any material respect with such party’s
representations, warranties, covenants or other agreements contained in this
Agreement has been the cause of or resulted in the failure of the transactions
contemplated by this Agreement to occur on or before the Outside Date. In the
event (x) any Environmental Report required pursuant to Section 5.14 hereof
shall not have been completed on or before the Outside Date, or (y) any
Environmental Dispute shall not have been resolved by arbitration or otherwise
on or before the Outside Date as it may have been extended pursuant to clause
(B) above, Newpark shall have the right, at its discretion, to terminate this
Agreement on the Outside Date (as same may have been extended). In the event
Newpark shall not have completed the cure or remediation of the Selected Alleged
Recognized Environmental Conditions on or before the Outside Date as it may have
been extended pursuant to clause (D) above, Purchaser shall have the right, at
its discretion, to terminate this Agreement on the Outside Date (as the same may
have been extended);
(v) by Newpark at any time if (A) the representations and warranties of
Purchaser in this Agreement that are qualified as to materiality were not true
and correct or the representations and warranties of Purchaser in this Agreement
that are not so qualified were not true and correct in all material respects
when made or at any time thereafter, or (B) Purchaser is in breach in any
material respect of any of its covenants or other agreements in this Agreement
(clauses (A) and (B) collectively, a “Purchaser Breach”), and such Purchaser
Breach continues uncured for thirty (30) calendar days after written notice
thereof by Newpark; provided, however, that such thirty (30) day period shall
not be extended past the Outside Date;

 

54



--------------------------------------------------------------------------------



 



(vi) by Purchaser at any time if (A) the representations and warranties of
Newpark in this Agreement that are qualified as to materiality were not true and
correct or the representations and warranties of Newpark in this Agreement that
are not so qualified were not true and correct in all material respects when
made or at any time thereafter or (B) any one of Newpark, DFI or Newpark Texas
are in breach in any material respect of any of their respective covenants or
other agreements in this Agreement (clauses (A) and (B) collectively, a “Newpark
Breach”), and such Newpark Breach continues uncured for thirty (30) calendar
days after written notice thereof by Purchaser; provided, however, that such
thirty (30) day period shall not be extended past the Outside Date;
(vii) by Purchaser pursuant to Section 5.14(c)(iii) or otherwise in accordance
with the provisions of Section 5.14(c)(iii);
(viii) by Purchaser, if it is not satisfied, in its sole discretion, with the
results of its due diligence, provided, however, that as a condition to its
right to terminate this Agreement pursuant to this Section 9.1(a)(viii), the
Purchaser must provide written notice of such termination to Newpark on or
before July 1, 2008. If Purchaser fails to provide such written notice of
termination on or before July 1, 2008, Purchaser shall have waived any right to
terminate this Agreement pursuant to this Section 9.1(a)(viii);
(ix) by Purchaser pursuant to Section 5.2(d)(iii) or otherwise in accordance
with the provisions of Section 5.2(d)(iii);
(x) by Purchaser if it is determined that LTM EBITDA of the Transferred Entities
does not equal or exceed $15,500,000, provided, however, that as a condition to
its right to terminate this Agreement pursuant to this Section 9.1(a)(x), the
Purchaser must provide written notice of such termination to Newpark on or
before June 1, 2008 and such notice shall include detailed information setting
forth Purchaser’s calculation of the LTM EBITDA. If Purchaser fails to provide
such written notice of termination on or before June 1, 2008, Purchaser shall
have waived any right to terminate this Agreement pursuant to this
Section 9.1(a)(x). For purposes of this Agreement, “LTM EBITDA” means, subject
to the adjustments below, an amount equal to the combined net income, calculated
in accordance with GAAP consistently applied, plus interest expenses, federal,
state and local taxes based on income, depreciation and amortization of the
Transferred Entities for the twelve (12) calendar month period ending March 31,
2008. In calculating the LTM EBITDA, the parties agree to the following
adjustments: (A) asset impairments and similar non-cash charges shall be
disregarded; and (B) any extraordinary, non-recurring and unusual gains, losses,
or expenses on sales of assets or businesses shall be disregarded.

 

55



--------------------------------------------------------------------------------



 



(b) In the event Purchaser shall, in accordance with the provisions of this
Article IX, provide notice of termination pursuant to Section 9.1(a)(x), Newpark
shall have a period of not less than five (5) Business Days to review
Purchaser’s calculation of the LTM EBITDA. If Newpark disputes any such
calculations and Newpark and Purchaser are unable to mutually agree upon the
amount of the LTM EBITDA within ten (10) Business Days of Newpark’s receipt of
the notice of termination, Newpark may require such dispute to be resolved by an
Accounting Arbitrator who shall be selected in the same process described in
Section 2.4(b) and whose decision shall be final and binding on the parties
hereto. All fees and expenses of the Accounting Arbitrator shall be paid by
(i) Newpark if it is determined that Purchaser did have a right to terminate
under Section 9.1(a)(x), and (ii) by Purchaser if it is determined that
Purchaser did not have a right to terminate under Section 9.1(a)(x).
9.2 Notice of Termination. In the event of termination of this Agreement by
Newpark, on the one hand, or Purchaser, on the other hand, pursuant to
Section 9.1, written notice of such termination shall be given by the
terminating party to the other parties to this Agreement on or before the dates
set forth in Section 9.1 or if no date is set forth, on or before the Outside
Date (as it may be extended).
9.3 Effect of Termination.
(a) In the event of the termination of this Agreement pursuant to Section 9.1,
this Agreement shall terminate and become void and have no effect, and the
transactions contemplated by this Agreement shall be abandoned without further
action by the parties to this Agreement, except that the provisions of
Sections 5.1(a) (as they relate to the Confidentiality Agreement), 9.3, 11.2 and
11.4 shall survive the termination of this Agreement; provided, however, that
such termination shall not relieve any party to this Agreement of any liability
for breach of this Agreement and the terminating party’s right to pursue all
legal remedies will survive such termination.
(b) Notwithstanding anything in this Agreement to the contrary, if this
Agreement is terminated pursuant to Section 9.1(a)(ii), Section 9.1(a)(iv)
(other than as a result of the conditions in Section 8.1 or 8.2 having not been
satisfied or Newpark’s failure to complete the cure or remediation of the
Selected Alleged Recognized Environmental Conditions on or before the Outside
Date as extended pursuant to Section 9.1(a)(iv)(D)), Section 9.1(a)(v) or
Section 9.1(a)(viii), then Newpark shall be permitted to receive from the Escrow
Agent the Deposit, together with interest thereon, as liquidated damages. The
parties acknowledge and agree that if this Agreement is terminated pursuant to
Section 9.1(a)(ii), Section 9.1(a)(iv), except as provided above,
Section 9.1(a)(v) or Section 9.1(a)(viii), Newpark’s damages would be difficult
or impossible to quantify with reasonable certainty, and accordingly the payment
of the Deposit provided for in this Section 9.3(b) is a payment of liquidated
damages (and not penalties) which is based upon the parties’ estimate of the
damages Newpark will suffer or incur as a result of the event giving rise to
such payment and the resulting termination of this Agreement, and the payment of
such Deposit by Purchaser as herein provided shall be the sole and exclusive
remedy of Newpark in the event of any such termination.
(c) In the event the Deposit is disbursed to Newpark pursuant to Section 9.3(b)
above, Purchaser and CCS shall have no further liability with respect to this
Agreement or the transactions contemplated by this Agreement to Newpark or its
stockholders (provided, that nothing in this Agreement shall relieve Purchaser
from liability arising out of fraud and provided, further, that notwithstanding
the foregoing, the maximum aggregate liability of Purchaser, CCS, and their
affiliates, officers, directors, partners, managers, employees, representatives,
and agents under or in any manner relating to this Agreement or the transaction
contemplated herein shall not exceed $5,000,000), it being understood that in no
event shall Purchaser be required to pay the Deposit on more than one occasion.
Any such payment shall be net of any amounts as may be required to be deducted
or withheld therefrom under the Code or under any provision of Tax law.

 

56



--------------------------------------------------------------------------------



 



(d) In the event that this Agreement is terminated for any reason other than
pursuant to Section 9.1(a)(ii), Section 9.1(a)(iv) (other than as a result of
the conditions in Section 8.1 or 8.2 having not been satisfied or Newpark’s
failure to complete the cure or remediation of the Selected Alleged Recognized
Environmental Conditions on or before the Outside Date as extended pursuant to
9.1(a)(iv)(C)), Section 9.1(a)(v) or Section 9.1(a)(viii), the Deposit shall not
be payable to Newpark and any funds deposited by Purchaser in the Deposit Escrow
Account in connection with this Agreement, together with any interest thereon,
shall be released to Purchaser.
ARTICLE X
SURVIVAL AND INDEMNIFICATION
10.1 Survival Periods. Regardless of any investigation at any time made by or on
behalf of any party hereto, or of any information any party may have in respect
thereof, all representations and warranties, and all covenants that contemplate
or may involve actions to be taken or obligations in effect prior to the
Closing, in each case contained in this Agreement or in any Schedule to this
Agreement, or in any certificate, document or other instrument delivered in
connection with this Agreement, shall survive the Closing as herein provided;
provided, however, that the right to commence any claim with respect thereto
under Section 10.2(a), 10.2(b), 10.3(a) and 10.3(b), shall terminate and cease
to be of further force and effect as of the date which is twenty-four
(24) months following the Closing Date; and provided, further that (i) the
representations and warranties set forth in Section 3.2 (Capitalization of the
Transferred Entities), Section 3.3 (Authority Relative to this Agreement),
Section 3.10 (Employee Benefits; Labor Matters), Section 3.11 (Brokers),
Section 3.13 (Environmental Matters), Section 3.14(a) (Title), Section 4.2
(Authority Relative to this Agreement), Section 4.5 (Brokers) and Section 4.6
(Acquisition of Transferred Interests), and the right to commence any claim with
respect thereto under Section 10.2(a) and 10.3(a), shall survive the execution
and delivery of this Agreement until the fifth anniversary of the Closing Date,
and (ii) the representations and warranties set forth in Section 3.12 (Taxes)
and the right to commence any claim with respect thereto under Section 10.2(a),
shall survive until the date which is thirty (30) days following the expiration
of the applicable statute of limitations. Those covenants that contemplate or
may involve actions to be taken or obligations in effect after the Closing shall
survive in accordance with their terms (the “Surviving Covenants”).
Notwithstanding the foregoing, any covenant, agreement, representation, warranty
or other matter in respect of which indemnity may be sought under this Agreement
shall survive the time at which it would otherwise terminate pursuant to this
Section 10.1, if notice of the inaccuracy or breach thereof or other matter
giving rise to such right of indemnity shall have been given to the party
against whom such indemnity may be sought prior to such time.

 

57



--------------------------------------------------------------------------------



 



10.2 Indemnification by Newpark, DFI and Newpark Texas. Subject to the terms and
conditions of this Article X including the limitations set forth in Section 10.1
and Section 10.5 and the provisions of Section 5.14(c) relating to Alleged
Recognized Environmental Costs, from and after the Closing Date, Newpark, DFI
and Newpark Texas shall jointly and severally indemnify and hold harmless
Purchaser and its Affiliates, and each of their respective directors, officers,
employees and agents (collectively, the “Purchaser Indemnified Parties”) from
and against any and all Losses to the extent resulting from or arising out of:
(a) any breach or inaccuracy of any representation or warranty of Newpark
contained in this Agreement, other than those which have been waived in writing
by Purchaser prior to the Closing;
(b) any breach of any Surviving Covenant contained in this Agreement to be
performed by Newpark, DFI or Newpark Texas after the Closing;
(c) any Non-assumed Liabilities; or
(d) the matters described in Section 10.2(d) of the Newpark Disclosure Schedule.
10.3 Indemnification by Purchaser and CCS. Subject to the terms and conditions
of this Article X including the limitations set forth in Section 10.1 and
Section 10.5, from and after the Closing Date, Purchaser and CCS shall jointly
and severally indemnify and hold harmless Newpark and its Affiliates, and each
of their respective directors, officers, employees and agents, (collectively,
the “Newpark Indemnified Parties” and together with Purchaser Indemnified
Parties the “Indemnified Parties”) from and against any and all Losses resulting
from or arising out of:
(a) any breach or inaccuracy of any representation or warranty of Purchaser
contained in this Agreement, other than those which have been waived in writing
by Newpark, DFI and Newpark Texas prior to the Closing; or
(b) any breach of any Surviving Covenant contained in this Agreement to be
performed by Purchaser or CCS after the Closing.
10.4 Third-Party Claims. If a claim by a third party is made against an
Indemnified Party, and if such party intends to seek indemnity with respect
thereto under this Article X, such Indemnified Party, shall promptly notify, in
writing, Purchaser, if a Newpark Indemnified Party, or Newpark, if a Purchaser
Indemnified Party (Purchaser and CCS, or Newpark, DFI and Newpark Texas, as the
case may be, the “Indemnifying Party”), of such claims. The failure to provide
such written notice shall not result in a waiver of any right to indemnification
hereunder except to the extent that the Indemnifying Party is actually and
materially prejudiced by such failure. The Indemnifying Party shall have twenty
(20) days after receipt of such notice to elect to undertake, conduct and
control, through counsel of its own choosing and at its own expense, the
settlement or defense thereof, and the Indemnified Party shall cooperate with it
in connection therewith. Notwithstanding the foregoing, an Indemnified Party
shall have the right to employ separate counsel at the Indemnifying Party’s
expense and participate in (but not control) such defense if the named parties
to any such proceeding include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a

 

58



--------------------------------------------------------------------------------



 



conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party. Notwithstanding the
foregoing, in no event shall an Indemnifying Party be required to pay the
expenses of more than one (1) separate counsel. The Indemnified Party shall not
pay or settle any claim without the prior written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld). Notwithstanding the
foregoing, the Indemnified Party shall have the right to pay or settle any such
claim; provided, that, in such event, it shall waive any right to indemnity
therefor by the Indemnifying Party. The Indemnifying Party shall not, except
with the consent of the Indemnified Party, (i) enter into any settlement that
does not include, as an unconditional term thereof, the giving by the person or
persons asserting such claim to all Indemnified Parties of an unconditional
release from all liability with respect to such claim, or (ii) consent to entry
of any judgment that imposes injunctive or equitable relief.
10.5 Limitations.
(a) No indemnity shall be payable to the Purchaser Indemnified Parties under
Section 10.2(a) with respect to any claim resulting from any breach or
inaccuracy of any representation or warranty, unless and until the aggregate of
all Losses due from Newpark, DFI and/or Newpark Texas exceeds $1,500,000 (the
“Deductible”), in which event all Losses so due in excess of the Deductible
shall be paid in the aggregate by Newpark, DFI and/or Newpark Texas; provided,
that the aggregate amount payable by Newpark, DFI and Newpark Texas for all
claims arising under this Agreement shall not exceed 33% of the Purchase Price.
Notwithstanding anything to the contrary contained in this Agreement, neither
Newpark, DFI nor Newpark Texas shall be required to indemnify any Purchaser
Indemnified Party with respect to any Loss (or series of related Losses)
incurred by or asserted by reason of any breach of any representation or
warranty contained in this Agreement if the Loss (or series of related Losses)
from such breach is less than (i) $75,000, if such Loss is incurred before such
time as the aggregate amount of all Losses due from Newpark exceeds the
Deductible, and (ii) $30,000 if such Loss is incurred after such time as the
aggregate amount of all Losses due from Newpark exceeds the Deductible (the
“Minimum Claim Amount”), nor shall any Losses less than the Minimum Claim Amount
be included for purposes of calculating whether the Deductible has been
exceeded. The limitations set forth in this Section 10.5(a) shall not apply with
respect to (i) any amounts payable under Section 2.4 or Losses arising under
Section 10.2(b), Section 10.2(c), or Section 10.2(d) (except as otherwise
indicated in Section 10.2(d) of the Newpark Disclosure Schedule), (ii) any
breach of Section 5.12, and/or (iii) any acts of willful misconduct or fraud.
(b) No indemnity shall be payable to the Newpark Indemnified Parties under
Section 10.3(a) with respect to any claim resulting from any breach or
inaccuracy of any representation or warranty, unless and until the aggregate of
all Losses due from Purchaser and CCS exceeds the Deductible, in which event all
Losses so due in excess of the Deductible shall be paid in full by Purchaser
and/or CCS; provided, that the aggregate amount payable by Purchaser and CCS for
all claims arising under this Agreement shall not exceed 33% of the Purchase
Price. Notwithstanding anything to the contrary contained in this Agreement,
neither Purchaser nor CCS shall be required to indemnify any Newpark Indemnified
Party with respect to any Loss (or series of related Losses) incurred by or
asserted by reason of any breach of any representation or warranty contained in
this Agreement if the Loss (or series of related Losses) from such breach is
less than the Minimum Claim Amount, nor shall any Losses less than the Minimum
Claim Amount be included for purposes of calculating whether the Deductible has
been exceeded. The limitations set forth in this Section 10.5(b) shall not apply
with respect to (i) any amounts payable under Section 2.4 or Losses arising
under Section 10.3(b), and/or (ii) any acts of willful misconduct or fraud.

 

59



--------------------------------------------------------------------------------



 



10.6 Disregard of Materiality. For purpose of this Article X, all qualifications
and exceptions in Article III or Article IV of this Agreement relating to
materiality or words of similar impact (including “Material Adverse Effect”) or
substantiality or any qualification or requirement that a matter be or not be
“reasonably expected to occur” shall be disregarded for purposes of determining
whether there has been a breach or inaccuracy of any such representation or
warranty pursuant to Section 10.2(a) or Section 10.3(a).
10.7 Mitigation; Additional Indemnification Provisions. Each Indemnified Party
shall use commercially reasonable efforts to mitigate any claim or liability
that an Indemnified Party asserts under this Article X. For purposes of this
Agreement, Losses shall be decreased by any actually realized Tax Benefit
resulting from the payment or accrual of such Losses; provided, however, that
Tax Benefits shall only be taken into account for such purpose to the extent
that they are actually realized within three (3) years of the Closing Date. For
purposes of this Agreement, Losses shall be calculated after giving effect to
any amounts recovered from third parties, including amounts recovered under
insurance policies with respect to such Losses, net of any costs to recover such
amounts. Any Indemnified Party having a claim under these indemnification
provisions shall make a good-faith effort to recover all losses, costs, damages
and expenses from insurers of such Indemnified Party under applicable insurance
policies so as to reduce the amount of any Losses hereunder; provided, that
actual recovery of any insurance shall not be a condition to the Indemnifying
Party’s obligation to make indemnification payments to the Indemnified Party in
accordance with the terms of this Agreement. If the Indemnifying Party receives
any amounts under applicable insurance policies, or from any other Person
alleged to be responsible for a Loss, after an indemnification payment by the
Indemnifying Party has been made for such Loss, then the Indemnified Party shall
promptly reimburse the Indemnifying Party for such indemnification payment up to
the amount so received or realized by the Indemnified Party. No Indemnified
Party will, in any event, be entitled to any incidental, indirect,
consequential, special, exemplary or punitive damages (other than any such
damages payable to third parties or in the event of fraud, willful misconduct,
or Newpark’s breach of Section 5.12(a)). The Indemnifying Party shall not be
liable under Section 10.2 for any Loss relating to any matter to the extent that
the amount of such Loss is reflected in the calculation of the Closing Date Net
Working Capital.
10.8 Exclusive Remedies. Excluding any claim for injunctive relief or equitable
relief relating to any breach of Section 5.12 or as otherwise expressly provided
herein, the parties hereto acknowledge and agree that, following the Closing,
the indemnification provisions of Sections 10.2 and 10.3 shall be the sole and
exclusive remedies of the parties hereto (other than in the case of fraud or
willful misconduct), respectively, for any Losses arising out of this Agreement
or the transactions contemplated hereby.
10.9 Tax Indemnification Matters. Notwithstanding anything to the contrary in
this Article X, the above provisions of this Article X shall not apply to tax
indemnification matters of Sections 7.1(a) and 7.1(b) with respect to the
Pre-Closing Period, Straddle Period or Post-Closing Period, which shall instead
be governed by Article VII.

 

60



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
11.1 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.
11.2 Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.
(b) EACH PARTY TO THIS AGREEMENT IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
TEXAS STATE OR FEDERAL COURT IN ANY ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE OR FEDERAL COURT. EACH
PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT THAT IT
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION. THE PARTIES FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW, THAT
FINAL AND UNAPPEALABLE JUDGMENT AGAINST ANY OF THEM IN ANY ACTION CONTEMPLATED
ABOVE SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION WITHIN
OR OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT, A CERTIFIED COPY OF WHICH
SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF SUCH JUDGMENT.
(c) EACH PARTY TO THIS AGREEMENT WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR
INSTRUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH ABOVE IN THIS SECTION 11.2.
11.3 Entire Agreement. This Agreement (including the Schedules to this
Agreement) together with the Confidentiality Agreement, contain the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede any prior discussion, negotiation, term sheet,
agreement, understanding or arrangement and there are no agreements,
understandings, representations or warranties between the parties other than
those set forth or referred to in this Agreement.

 

61



--------------------------------------------------------------------------------



 



11.4 Expenses. Except as set forth in this Agreement, whether the transactions
contemplated by this Agreement are consummated or not, all legal and other costs
and expenses incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be paid by the party incurring such costs
and expenses unless expressly otherwise contemplated in this Agreement. The
parties acknowledge and agree that the filing fees required to be paid to the
Federal Trade Commission in connection with the notification filings under the
HSR Act shall be split equally between Newpark and Purchaser up to an aggregate
of $150,000, after which amount Purchaser shall be solely responsible for all
such filing fees in excess of $150,000.
11.5 Notices. All notices and other communications to be given to any party
hereunder shall be sufficiently given for all purposes hereunder if in writing
and delivered by hand, courier or overnight delivery service or three days after
being mailed by certified or registered mail, return receipt requested, with
appropriate postage prepaid, or when received in the form of a telegram or
facsimile and shall be directed to the address set forth below (or at such other
address or facsimile number as such party shall designate by like notice):

         
If to Newpark:
  Newpark Resources, Inc.  
 
  2700 Research Forest Drive, Suite 100  
 
  The Woodlands, Texas 77381  
 
  Attention: Mark J. Airola  
 
  Fax No: (281) 362-6801  
 
     
with a copy to:
  Andrews Kurth LLP  
 
  10001 Woodloch Forest Drive, Suite 200  
 
  The Woodlands, Texas 77380  
 
  Attention: William C. McDonald  
 
  Fax No: (713) 238-7286  
 
     
If to CCS or Purchaser:
  CCS Inc.  
 
  Watermark Tower  
 
  24th Floor, 530-8 Avenue SW  
 
  Calgary, Alberta T2P 2S8  
 
  Attention: Jim McMahon  
 
  Fax No: (403) 261-5612  
 
     
with a copy to:
  Thompson & Knight LLP  
 
  333 Clay Street, Suite 3300  
 
  Houston, Texas 77002  
 
  Attention: Timothy T. Samson  
 
  Fax No: (832) 397-8068

 

62



--------------------------------------------------------------------------------



 



11.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
permitted assigns; provided, however, that no party to this Agreement will
assign its rights or delegate any or all of its obligations under this Agreement
without the express prior written consent of each other party to this Agreement,
except that (i) each of Newpark, DFI, Newpark Texas and Purchaser may assign
their respective rights and obligations under this Agreement to an Affiliate of
Newpark and/or Purchaser, as the case may be; provided, that no such assignment
shall release Newpark, Newpark Texas and/or Purchaser from any liability or
obligation under this Agreement and (ii) CCS, as part of any merger,
consolidation, contribution by or reorganization of CCS in which all of CCS’s
operating assets are merged into, consolidated with or otherwise contributed to
Purchaser or any Affiliate of Purchaser, may assign all of its respective rights
and obligations under this Agreement to such successor in interest to CCS’s
assets and CCS shall thereafter have no further liability or obligation under
this Agreement. Any attempted assignment in violation of this Section 11.6 shall
be void.
11.7 Third-Party Beneficiaries. Except for the narrow purpose set forth in the
last sentence of Section 6.3(c), this Agreement is not intended to confer upon
any Person not a party to this Agreement (and their successors and assigns) any
rights or remedies hereunder.
11.8 Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by each of the parties
hereto. Any party to this Agreement may, only by an instrument in writing, waive
compliance by the other parties to this Agreement with any term or provision of
this Agreement on the part of such other parties to this Agreement to be
performed or complied with. The waiver by any party to this Agreement of a
breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.
11.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
[Remainder of page left intentionally blank]

 

63



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the day first above written.

            NEWPARK RESOURCES, INC.
      By:   /s/ Paul L. Howes         Name:   Paul L. Howes        Title:  
President and Chief Executive Officer     

            NEWPARK DRILLING FLUIDS LLC
      By:   /s/ James E. Braun         Name:   James E. Braun        Title:  
Vice President     

            NEWPARK TEXAS, L.L.C.
      By:   /s/ Mark J. Airola         Name:   Mark J. Airola        Title:  
Vice President     

            CCS INC.
      By:   /s/ Jim McMahon         Name:   Jim McMahon        Title:   Vice
President     

            CCS ENERGY SERVICES LLC
      By:   /s/ Jim McMahon         Name:   Jim McMahon        Title:   Vice
President     

 

